Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25923 Eagle Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2061461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland Address of principal executive offices (Zip Code) (301) 986-1800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of April 23, 2015, the registrant had 33,359,716 shares of Common Stock outstanding. 1 Table Of Contents EAGLE BANCORP, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 66 Item 4. Controls and Procedures 66 PART II. OTHER INFORMATION 67 Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. Mine Safety Disclosures 67 Item 5. Other Information 67 Item 6. Exhibits 67 Signatures 70 2 Table Of Contents Item 1 – Financial Statements (Unaudited) EAGLE BANCORP, INC. Consolidated Balance Sheets (Unaudited) (dollars in thousands, except per share data) March 31, 2015 December 31, 2014 March 31, 2014 Assets Cash and due from banks $ 9,997 $ 9,097 $ 8,982 Federal funds sold 2,700 3,516 8,468 Interest bearing deposits with banks and other short-term investments 402,964 243,412 213,501 Investment securities available for sale, at fair value 333,531 382,343 387,790 Federal Reserve and Federal Home Loan Bank stock 16,793 22,560 10,599 Loans held for sale 62,758 44,317 21,862 Loans 4,444,893 4,312,399 3,063,975 Less allowance for credit losses ) ) ) Loans, net 4,397,114 4,266,324 3,021,957 Premises and equipment, net 18,185 19,099 17,181 Deferred income taxes 32,089 32,511 27,146 Bank owned life insurance 56,983 56,594 40,052 Intangible assets, net 109,617 109,908 3,482 Other real estate owned 12,338 13,224 8,809 Other assets 45,271 44,975 34,123 Total Assets $ 5,500,340 $ 5,247,880 $ 3,803,952 Liabilities and Shareholders' Equity Liabilities Deposits: Noninterest bearing demand $ 1,196,165 $ 1,175,799 $ 886,623 Interest bearing transaction 178,291 143,628 106,645 Savings and money market 2,405,435 2,302,600 1,861,355 Time, $100,000 or more 412,691 393,132 196,238 Other time 391,783 295,609 222,828 Total deposits 4,584,365 4,310,768 3,273,689 Customer repurchase agreements 58,589 61,120 66,437 Other short-term borrowings - 100,000 - Long-term borrowings 79,300 119,300 39,300 Other liabilities 36,556 35,933 14,144 Total Liabilities 4,758,810 4,627,121 3,393,570 Shareholders' Equity Preferred stock, par value $.01 per share, shares authorized 1,000,000, Series B, $1,000 per share liquidation preference, shares issued and outstanding 56,600 at March 31, 2015, December 31, 2014 and March 31, 2014; Series C, $1,000 per share liquidation preference, shares issued and outstanding 15,300 at March 31, 2015, December 31, 2014 and -0- at March 31, 2014 Common stock, par value $.01 per share; shares authorized 50,000,000, shares issued and outstanding 33,303,467, 30,139,396 and 25,975,186 respectively 329 296 255 Warrant 946 946 946 Additional paid in capital 495,784 394,933 244,332 Retained earnings 169,291 150,037 108,751 Accumulated other comprehensive income (loss) 3,280 2,647 ) Total Shareholders' Equity 741,530 620,759 410,382 Total Liabilities and Shareholders' Equity $ 5,500,340 $ 5,247,880 $ 3,803,952 See notes to consolidated financial statements. 3 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Operations (Unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, Interest Income Interest and fees on loans $ 57,179 $ 40,363 Interest and dividends on investment securities 2,139 2,333 Interest on balances with other banks and short-term investments 138 138 Interest on federal funds sold 9 3 Total interest income 59,465 42,837 Interest Expense Interest on deposits 3,242 2,412 Interest on customer repurchase agreements 27 38 Interest on short-term borrowings 54 - Interest on long-term borrowings 1,411 380 Total interest expense 4,734 2,830 Net Interest Income 54,731 40,007 Provision for Credit Losses 3,310 1,934 Net Interest Income After Provision For Credit Losses 51,421 38,073 Noninterest Income Service charges on deposits 1,333 1,192 Gain on sale of loans 3,587 1,843 Gain on sale of investment securities 2,164 8 Loss on early extinguishment of debt ) - Increase in the cash surrender value of bank owned life insurance 390 314 Other income 1,460 1,106 Total noninterest income 7,804 4,463 Noninterest Expense Salaries and employee benefits 15,706 13,608 Premises and equipment expenses 4,010 3,089 Marketing and advertising 685 462 Data processing 1,784 1,588 Legal, accounting and professional fees 982 974 FDIC insurance 771 544 Merger expenses 111 - Other expenses 4,024 2,833 Total noninterest expense 28,073 23,098 Income Before Income Tax Expense 31,152 19,438 Income Tax Expense 11,734 6,939 Net Income 19,418 12,499 Preferred Stock Dividends 180 141 Net Income Available to Common Shareholders $ 19,238 $ 12,358 Earnings Per Common Share Basic $ 0.62 $ 0.48 Diluted $ 0.61 $ 0.47 See notes to consolidated financial statements. 4 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Three Months Ended March 31, Net Income $ 19,418 $ 12,499 Other comprehensive income (loss), net of tax: Net unrealized gain (loss) on securities available for sale 1,931 2,822 Reclassification adjustment for net gains included in net income ) (5 ) Net change in unrealized (loss) gains on securities 633 2,817 Comprehensive Income $ 20,051 $ 15,316 See notes to consolidated financial statements. 5 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (dollars in thousands except share data ) Accumulated Preferred Common Additional Paid Other Retained Total Comprehensive Total Shareholders' Shares Stock Shares Stock Warrant in Capital Earnings Income (Loss) Equity Balance January 1, 2015 71,900 $ 71,900 30,139,396 $ 296 $ 946 $ 394,933 $ 150,037 $ 2,647 $ 620,759 Net Income - 19,418 - 19,418 Net change in other comprehensive income, net of tax - 633 633 Stock-based compensation - 1,148 - - 1,148 Issuance of common stock related to options exercised - - 279,373 3 - 3,435 - - 3,438 Tax benefit on non-qualified options exercised - 1,450 - - 1,450 Issuance of common stock upon vesting of restricted stock awards, net of shares withheld for payroll taxes - - ) 2 - (2 ) - - - Restricted stock awards granted - - 78,070 - Shares issued in public offering, net of issuance costs of $5,302 - - 2,816,900 28 - 94,670 - - 94,698 Issuance of common stock related to employee stock purchase plan - - 4,767 - - 154 - - 154 Cash paid in lieu of fractional shares upon merger with Virginia Heritage - (4 ) - - (4 ) Preferred stock dividends - ) - ) Balance March 31, 2015 71,900 $ 71,900 33,303,467 $ 329 $ 946 $ 495,784 $ 169,291 $ 3,280 $ 741,530 Balance January 1, 2014 56,600 $ 56,600 25,885,863 $ 253 $ 946 $ 242,990 $ 96,393 $ ) $ 393,863 Net Income - 12,499 - 12,499 Net change in other comprehensive income, net of tax - 2,817 2,817 Stock-based compensation - 892 - - 892 Issuance of common stock related to options exercised - - 19,027 - - 250 - - 250 Tax benefit on non-qualified options exercised - 75 - - 75 Issuance of common stock upon vesting of restricted stock awards, net of shares withheld for payroll taxes - - ) 2 - (2 ) - - - Restricted stock awards granted - - 78,947 - Issuance of common stock related to employee stock purchase plan - - 4,459 - 127 Preferred stock dividends - ) - ) Balance March 31, 2014 56,600 $ 56,600 25,975,186 $ 255 $ 946 $ 244,332 $ 108,751 $ ) $ 410,382 See notes to consolidated financial statements. 6 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Three Months Ended March 31, Cash Flows From Operating Activities: Net Income $ 19,418 $ 12,499 Adjustments to reconcile net income to net cash provided by operating activities: Provision for credit losses 3,310 1,934 Depreciation and amortization 2,931 1,119 Gains on sale of loans ) ) Securities premium amortization (discount accretion), net 683 861 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 264,758 120,332 Net increase in cash surrender value of BOLI ) ) Decrease in deferred income taxes 422 1,803 Decrease in fair value of other real estate owned 750 453 Net loss on sale of other real estate owned 17 100 Net gain on sale of investment securities ) (8 ) Loss on early extinguishment of debt 1,130 - Stock-based compensation expense 1,148 892 Excess tax benefits from stock-based compensation ) ) Increase in other assets ) ) Increase (decrease)in other liabilities 623 ) Net cash provided by operating activities 7,691 17,710 Cash Flows From Investing Activities: Decrease (increase) in interest bearing deposits with other banks and short-term investments 295 (5 ) Purchases of available for sale investment securities ) ) Proceeds from maturities of available for sale securities 12,110 4,384 Proceeds from sale/call of available for sale securities 65,701 6,487 Purchases of Federal Reserve and Federal Home Loan Bank stock ) ) Proceeds from redemption of Federal Reserve and Federal Home Loan Bank stock 8,100 699 Net increase in loans ) ) Proceeds from sale of other real estate owned 153 108 Purchases of BOLI ) - Purchases of annuities ) - Bank premises and equipment acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Increase in deposits 273,597 48,275 Decrease in customer repurchase agreements ) ) Issuance of common stock 94,698 - Decrease in short-term borrowings ) - Decrease in long-term borrowings ) - Payment of dividends on preferred stock ) ) Proceeds from exercise of stock options 3,439 250 Excess tax benefits from stock-based compensation 1,450 75 Payment in lieu of fractional shares (4 ) - Proceeds from employee stock purchase plan 153 127 Net cash provided by financing activities 230,622 34,552 Net Increase (Decrease) In Cash and Cash Equivalents 159,636 ) Cash and Cash Equivalents at Beginning of Period 256,025 306,960 Cash and Cash Equivalents at End of Period $ 415,661 $ 230,951 Supplemental Cash Flows Information: Interest paid $ 6,045 $ 3,022 Income taxes paid $ 8,350 $ 7,550 Non-Cash Investing Activities Transfers from loans to other real estate owned $ - $ 245 See notes to consolidated financial statements. 7 Table Of Contents EAGLE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Eagle Bancorp, Inc. and its subsidiaries (the “Company”), EagleBank (the “Bank”), Eagle Commercial Ventures, LLC (“ECV”), Eagle Insurance Services, LLC, and Bethesda Leasing, LLC, with all significant intercompany transactions eliminated. The consolidated financial statements of the Company included herein are unaudited. The consolidated financial statements reflect all adjustments, consisting of normal recurring accruals that in the opinion of management, are necessary to present fairly the results for the periods presented. The amounts as of and for the year ended December 31, 2014 were derived from audited consolidated financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. There have been no significant changes to the Company’s Accounting Policies as disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The Company believes that the disclosures are adequate to make the information presented not misleading. Certain reclassifications have been made to amounts previously reported to conform to the current period presentation. These statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. Operating results for the three months ended March 31, 2015 are not necessarily indicative of the results of operations to be expected for the remainder of the year, or for any other period. Nature of Operations The Company, through the Bank, conducts a full service community banking business, primarily in Northern Virginia, Montgomery County, Maryland, and Washington, D.C. The primary financial services offered by the Bank include real estate, commercial and consumer lending, as well as traditional deposit and repurchase agreement products. The Bank is also active in the origination and sale of residential mortgage loans and the origination of small business loans. The guaranteed portion of small business loans, guaranteed by the Small Business Administration (“SBA”), is typically sold to third party investors in a transaction apart from the loan’s origination. As of March 31, 2015, the Bank offers its products and services through twenty two banking offices, four lending centers and various electronic capabilities, including remote deposit services and mobile banking services. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Eagle Commercial Ventures, LLC, a direct subsidiary of the Company, provides subordinated financing for the acquisition, development and construction of real estate projects. These transactions involve higher levels of risk, together with commensurate higher returns. Refer to Higher Risk Lending – Revenue Recognition below. Business Combinations Business combinations are accounted for by applying the acquisition method in accordance with Accounting Standards Codification (“ASC”) 805, “Business Combinations.” Under the acquisition method, identifiable assets acquired and liabilities assumed, and any non-controlling interest in the acquiree at the acquisition date are measured at their fair values as of that date, and are recognized separately from goodwill. Results of operations of the acquired entities are included in the consolidated statement of income from the date of acquisition. 8 Table Of Contents On October 31, 2014, the Company completed its acquisition of Virginia Heritage Bank (“Virginia Heritage”). The acquisition of Virginia Heritage was effected through the merger (the “Merger”) of Virginia Heritage with and into EagleBank, in accordance with the Agreement and Plan of Reorganization (the “Merger Agreement”) among the Company, EagleBank and Virginia Heritage, dated June 9, 2014. The acquisition added approximately $800 million in loans, $3 million in loans held for sale, $645 million in deposits, and $95 million in borrowings. An identified intangible related to core deposits was recorded for $4.6 million, which is being amortized over its estimated useful life of approximately 6 years and an initial intangible for goodwill was recorded for approximately $102.3 million. Additionally, in connection with the transaction, the Company recorded a fair value credit mark on the loan portfolio for approximately $12.5 million. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results may differ from those estimates and such differences could be material to the financial statements. Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash and due from banks, federal funds sold, and interest bearing deposits with other banks which have an original maturity of three months or less. Loans Held for Sale The Company engages in sales of residential mortgage loans and the guaranteed portion of SBA loans originated by the Bank. Loans held for sale are carried at the lower of aggregate cost or fair value. Fair value is derived from secondary market quotations for similar instruments. Gains and losses on sales of these loans are recorded as a component of noninterest income in the consolidated statements of operations. The Company’s current practice is to sell residential mortgage loans on a servicing released basis, and, therefore, it has no intangible asset recorded for the value of such servicing as of March 31, 2015, December 31, 2014 and March 31, 2014. The sale of the guaranteed portion of SBA loans on a servicing retained basis gives rise to an Excess Servicing Asset, which is computed on a loan by loan basis with the unamortized amount being included in Intangible assets in the consolidated balance sheets. This Excess Servicing Asset is being amortized on a straight-line basis (with adjustment for prepayments) as an offset to servicing fees collected and is included in Other income in the consolidated statement of operations. The Company enters into commitments to originate residential mortgage loans whereby the interest rate on the loan is determined prior to funding (i.e. interest rate lock commitments). Such interest rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives. To protect against the price risk inherent in residential mortgage loan commitments, the Company utilizes both “best efforts” and “mandatory delivery” forward loan sale commitments to mitigate the risk of potential decreases in the values of loans that would result from the exercise of the derivative loan commitments. Under a “best efforts” contract, the Company commits to deliver an individual mortgage loan of a specified principal amount and quality to an investor and the investor commits to a price that it will purchase the loan from the Company if the loan to the underlying borrower closes. The Company protects itself from changes in interest rates through the use of best efforts forward delivery commitments, whereby the investor commits to purchase a loan at a price representing a premium on the day the borrower commits to an interest rate with the intent that the buyer/investor has assumed the interest rate risk on the loan. As a result, the Company is not generally exposed to losses on loans sold utilizing best efforts. Nor will it realize gains related to interest rate lock commitments due to changes in interest rates. The market values of interest rate lock commitments and best efforts contracts are not readily ascertainable with precision because interest rate lock commitments and best efforts contracts are not actively traded. Because of the high correlation between interest rate lock commitments and best efforts contracts, no gain or loss should occur on the interest rate lock commitments. Under a “mandatory delivery” contract, the Company commits to deliver a certain principal amount of mortgage loans to an investor at a specified price on or before a specified date. If the Company fails to deliver the amount of mortgages necessary to fulfill the commitment by the specified date, it is obligated to pay the investor a “pair-off” fee, based on then-current market prices, to compensate the investor for the shortfall. The interest rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives. The Company manages the interest rate risk on interest rate lock commitments by entering into forward sale contracts of mortgage backed securities, whereby the Company obtains the right to deliver securities to investors in the future at a specified price. Such contracts are accounted for as derivatives and are recorded at fair value in derivative assets or liabilities, with changes in fair value recorded in other income. The period of time between issuance of a loan commitment to the customer and closing and sale of the loan to an investor generally ranges from 30 to 90 days under current market conditions. 9 Table Of Contents In circumstances where the Company does not deliver the whole loan to an investor, but rather elects to retain the loan in its portfolio, the loan is transferred from held for sale at fair value. Investment Securities The Company has no securities classified as trading, or as held to maturity. Marketable equity securities and debt securities not classified as held to maturity or trading are classified as available-for-sale. Securities available-for-sale are acquired as part of the Company’s asset/liability management strategy and may be sold in response to changes in interest rates, current market conditions, loan demand, changes in prepayment risk and other factors. Securities available-for-sale are carried at fair value, with unrealized gains or losses being reported as accumulated other comprehensive income/(loss), a separate component of shareholders’ equity, net of deferred income tax. Realized gains and losses, using the specific identification method, are included as a separate component of noninterest income in the consolidated statements of operations. Premiums and discounts on investment securities are amortized / accreted to the earlier of call or maturity based on expected lives, which lives are adjusted based on prepayment assumptions and call optionality if any. Declines in the fair value of individual available-for-sale securities below their cost that are other-than-temporary in nature result in write-downs of the individual securities to their fair value. Factors affecting the determination of whether other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or a change in management’s intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value. Management systematically evaluates investment securities for other-than-temporary declines in fair value on a quarterly basis. This analysis requires management to consider various factors, which include (1) duration and magnitude of the decline in value, (2) the financial condition of the issuer or issuers and (3) structure of the security. The entire amount of an impairment loss is recognized in earnings only when (1) the Company intends to sell the security, or (2) it is more likely than not that the Company will have to sell the security before recovery of its amortized cost basis, or (3) the Company does not expect to recover the entire amortized cost basis of the security. In all other situations, only the portion of the impairment loss representing the credit loss must be recognized in earnings, with the remaining portion being recognized in shareholders’ equity as comprehensive income, net of deferred taxes. Loans Loans are stated at the principal amount outstanding, net of unamortized deferred costs and fees. Interest income on loans is accrued at the contractual rate on the principal amount outstanding. It is the Company’s policy to discontinue the accrual of interest when circumstances indicate that collection is doubtful. Deferred fees and costs are being amortized on the interest method over the term of the loan. Management considers loans impaired when, based on current information, it is probable that the Company will not collect all principal and interest payments according to contractual terms. Loans are evaluated for impairment in accordance with the Company’s portfolio monitoring and ongoing risk assessment procedures. Management considers the financial condition of the borrower, cash flow of the borrower, payment status of the loan, and the value of the collateral, if any, securing the loan. Generally, impaired loans do not include large groups of smaller balance homogeneous loans such as residential real estate and consumer type loans which are evaluated collectively for impairment and are generally placed on nonaccrual when the loan becomes 90 days past due as to principal or interest. Loans specifically reviewed for impairment are not considered impaired during periods of “minimal delay” in payment (ninety days or less) provided eventual collection of all amounts due is expected. The impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or the fair value of the collateral if repayment is expected to be provided solely by the collateral. In appropriate circumstances, interest income on impaired loans may be recognized on a cash basis. 10 Table Of Contents Higher Risk Lending – Revenue Recognition T he Company has occasionally made higher risk acquisition, development, and construction (“ADC”) loans that entail higher risks than ADC loans made following normal underwriting practices (“higher risk loan transactions”). These higher risk loan transactions are currently made through the Company’s subsidiary, ECV. This activity is limited as to individual transaction amount and total exposure amounts, based on capital levels, and is carefully monitored. The loans are carried on the balance sheet at amounts outstanding and meet the loan classification requirements of the Accounting Standard Executive Committee (“AcSEC”) guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No. 1). Additional interest earned on these higher risk loan transactions (as defined in the individual loan agreements) is recognized as realized under the provisions contained in AcSEC’s guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No.1) and Staff Accounting Bulletin No. 101 (Revenue Recognition in Financial Statements). Certain additional interest is included as a component of noninterest income. ECV had six higher risk lending transactions outstanding as of March 31, 2015, as compared to four higher risk lending transactions outstanding as of December 31, 2014, amounting to $12.0 million and $6.2 million, respectively. Allowance for Credit Losses The allowance for credit losses represents an amount which, in management’s judgment, is adequate to absorb probable losses on existing loans and other extensions of credit that may become uncollectible. The adequacy of the allowance for credit losses is determined through careful and continuous review and evaluation of the loan portfolio and involves the balancing of a number of factors to establish a prudent level of allowance. Among the factors considered in evaluating the adequacy of the allowance for credit losses are lending risks associated with growth and entry into new markets, loss allocations for specific credits, the level of the allowance to nonperforming loans, historical loss experience, economic conditions, portfolio trends and credit concentrations, changes in the size and character of the loan portfolio, and management’s judgment with respect to current and expected economic conditions and their impact on the existing loan portfolio. Allowances for impaired loans are generally determined based on collateral values. Loans or any portion thereof deemed uncollectible are charged against the allowance, while recoveries are credited to the allowance. Management adjusts the level of the allowance through the provision for credit losses, which is recorded as a current period operating expense. The allowance for credit losses consists of allocated and unallocated components. The components of the allowance for credit losses represent an estimation done pursuant to ASC Topic 450, “Contingencies ,” or ASC Topic 310, “Receivables.” Specific allowances are established in cases where management has identified significant conditions or circumstances related to a specific credit that management believes indicate the probability that a loss may be incurred. For potential problem credits for which specific allowance amounts have not been determined, the Company establishes allowances according to the application of credit risk factors. These factors are set by management and approved by the appropriate Board committee to reflect its assessment of the relative level of risk inherent in each risk grade. A third component of the allowance computation, termed a nonspecific or environmental factors allowance, is based upon management’s evaluation of various environmental conditions that are not directly measured in the determination of either the specific allowance or formula allowance. Such conditions include general economic and business conditions affecting key lending areas, credit quality trends (including trends in delinquencies and nonperforming loans expected to result from existing conditions), loan volumes and concentrations, specific industry conditions within portfolio categories, recent loss experience in particular loan categories, duration of the current business cycle, bank regulatory examination results, findings of outside review consultants, and management’s judgment with respect to various other conditions including credit administration and management and the quality of risk identification systems. Executive management reviews these environmental conditions quarterly, and documents the rationale for all changes. 11 Table Of Contents Management believes that the allowance for credit losses is adequate; however, determination of the allowance is inherently subjective and requires significant estimates. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions. Evaluation of the potential effects of these factors on estimated losses involves a high degree of uncertainty, including the strength and timing of economic cycles and concerns over the effects of a prolonged economic downturn in the current cycle. In addition, various regulatory agencies, as an integral part of their examination process, and independent consultants engaged by the Bank, periodically review the Bank’s loan portfolio and allowance for credit losses. Such review may result in recognition of additions to the allowance based on their judgments of information available to them at the time of their examination. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization computed using the straight-line method for financial reporting purposes. Premises and equipment are depreciated over the useful lives of the assets, which generally range from five to seven years for furniture, fixtures and equipment, to three to five years for computer software and hardware, and to ten to forty years for buildings and building improvements. Leasehold improvements are amortized over the terms of the respective leases, which may include renewal options where management has the positive intent to exercise such options, or the estimated useful lives of the improvements, whichever is shorter. The costs of major renewals and betterments are capitalized, while the costs of ordinary maintenance and repairs are expensed as incurred. These costs are included as a component of premises and equipment expenses on the consolidated statements of operations. Other Real Estate Owned (OREO) Assets acquired through loan foreclosure are held for sale and are initially recorded at the lower of cost or fair value less estimated selling costs when acquired, establishing a new cost basis. The new basis is supported by appraisals that are no more than twelve months old. Costs after acquisition are generally expensed. If the fair value of the asset declines, a write-down is recorded through noninterest expense. The valuation of foreclosed assets is subjective in nature and may be adjusted in the future because of changes in market conditions or appraised values. Goodwill and Other Intangible Assets Goodwill represents the excess of the cost of an acquisition over the fair value of the net assets acquired. Other intangible assets represent purchased assets that lack physical substance but can be distinguished from goodwill because of contractual or other legal rights. Intangible assets that have finite lives, such as core deposit intangibles are amortized over their estimated useful lives and subject to periodic impairment testing. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. Goodwill and other intangibles are subject to impairment testing at the reporting unit level, which must be conducted at least annually. The Company performs impairment testing during the fourth quarter of each year or when events or changes in circumstances indicate the assets might be impaired. The Company performs a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing updated qualitative factors, the Company determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it does not have to perform the two-step goodwill impairment test. Determining the fair value of a reporting unit under the first step of the goodwill impairment test and determining the fair value of individual assets and liabilities of a reporting unit under the second step of the goodwill impairment test are judgmental and often involve the use of significant estimates and assumptions. Similarly, estimates and assumptions are used in determining the fair value of other intangible assets. Estimates of fair value are primarily determined using discounted cash flows, market comparisons and recent transactions. These approaches use significant estimates and assumptions including projected future cash flows, discount rates reflecting the market rate of return, projected growth rates and determination and evaluation of appropriate market comparables. Based on the results of quantitative assessments of all reporting units, the Company concluded that no impairment existed at December 31, 2014. However, future events could cause the Company to conclude that goodwill or other intangibles have become impaired, which would result in recording an impairment loss. Any resulting impairment loss could have a material adverse impact on the Company’s financial condition and results of operations. 12 Table Of Contents Customer Repurchase Agreements The Company enters into agreements under which it sells securities subject to an obligation to repurchase the same securities. Under these arrangements, the Company may transfer legal control over the assets but still retain effective control through an agreement that both entitles and obligates the Company to repurchase the assets. As a result, securities sold under agreements to repurchase are accounted for as collateralized financing arrangements and not as a sale and subsequent repurchase of securities. The agreements are entered into primarily as accommodations for large commercial deposit customers. The obligation to repurchase the securities is reflected as a liability in the Company’s consolidated balance of sheets, while the securities underlying the securities sold under agreements to repurchase remain in the respective assets accounts and are delivered to and held as collateral by third party trustees. Marketing and Advertising Marketing and advertising costs are generally expensed as incurred. Income Taxes The Company employs the liability method of accounting for income taxes as required by ASC Topic 740, “ Income Taxes .” Under the liability method, deferred tax assets and liabilities are determined based on differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities (i.e., temporary timing differences) and are measured at the enacted rates that will be in effect when these differences reverse. The Company utilizes statutory requirements for its income tax accounting, and avoids risks associated with potentially problematic tax positions that may incur challenge upon audit, where an adverse outcome is more likely than not. Therefore, no provisions are made for either uncertain tax positions nor accompanying potential tax penalties and interest for underpayments of income taxes in the Company’s tax reserves. In accordance with ASC Topic 740, the Company may establish a reserve against deferred tax assets in those cases where realization is less than certain, although no such reserves exist at March 31, 2015, December 31, 2014, or March 31, 2014. Transfer of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. In certain cases, the recourse to the Bank to repurchase assets may exist but is deemed immaterial based on the specific facts and circumstances. Earnings per Common Share Basic net income per common share is derived by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured. Diluted earnings per common share is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured including the potential dilutive effects of common stock equivalents. Stock-Based Compensation I n accordance with ASC Topic 718, “Compensation,” the Company records as compensation expense an amount equal to the amortization (over the remaining service period) of the fair value computed at the date of grant. Compensation expense on variable stock option grants (i.e. performance based grants) is recorded based on the probability of achievement of the goals underlying the performance grant. Refer to Note 8 for a description of stock-based compensation awards, activity and expense. 13 Table Of Contents New Authoritative Accounting Guidance In January 2014, the FASB issued ASU No. 2014-01, "Accounting for Investments in Qualified Affordable Housing Projects." ASU No. 2014-01 permits reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received, and recognize the net investment performance in the income statement as a component of income tax expense. This new guidance also requires new disclosures for all investors in these projects. The Company adopted ASU No. 2014-01 effective January 1, 2015. Upon adoption, the guidance must be applied retrospectively to all periods presented. However, entities that used the effective yield method to account for investments in these projects before adoption may continue to do so for these pre-existing investments. Prior to adoption of ASU No. 2014-01, the Company accounted for such investments using the effective yield method and continued to do so for these pre-existing investments after adopting ASU No. 2014-01. The Company expects future investments to meet the criteria required for the proportional amortization method and plans to make such an accounting policy election. There were no new investments made since the adoption of ASU No. 2014-01 on January 1, 2015, and therefore, the adoption of ASU No. 2014-01 did not have a material impact on the Company's Consolidated Financial Statements. In January 2014, the FASB issued ASU No. 2014-04, "Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure." The objective of this guidance is to clarify when an in substance repossession or foreclosure occurs, that is, when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan receivable should be derecognized and the real estate property recognized. ASU No. 2014-04 states that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either: (1) The creditor obtaining legal title to the residential real estate property upon completion of a foreclosure; or (2) The borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, ASU No. 2014-04 requires interim and annual disclosure of both: (1) The amount of foreclosed residential real estate property held by the creditor; and (2) The recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. The Company adopted ASU No. 2014-04 effective January 1, 2015. The adoption of ASU No. 2014-04 did not have a material impact on the Company's Consolidated Financial Statements. In August 2014, the FASB issued ASU No. 2014-14, “Classification of Certain Government-Guaranteed Mortgage Loans upon Foreclosure.” The objective of this guidance is to reduce diversity in practice related to how creditors classify government-guaranteed mortgage loans, including FHA or VA guaranteed loans, upon foreclosure. Some creditors reclassify those loans to real estate consistent with other foreclosed loans that do not have guarantees; others reclassify the loans to other receivables. The amendments in this guidance require that a mortgage loan be derecognized and that a separate other receivable be recognized upon foreclosure if the following conditions are met: (1) The loan has a government guarantee that is not separable from the loan before foreclosure; (2) At the time of foreclosure, the creditor has the intent to convey the real estate property to the guarantor and make a claim on the guarantee, and the creditor has the ability to recover under that claim; and (3) At the time of foreclosure, any amount of the claim that is determined on the basis of the fair value of the real estate is fixed. Upon foreclosure, the separate other receivable should be measured based on the amount of the loan balance (principal and interest) expected to be recovered from the guarantor. The Company adopted ASU No. 2014-14 effective January 1, 2015. The adoption of ASU No. 2014-14 did not have a material impact on the Company's Consolidated Financial Statements. In April 2015, the FASB issued ASU No. 2015-03, “Interest—Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs.” The update simplifies the presentation of debt issuance costs by requiring that debt issuance costs be presented in the balance sheet as a direct deduction from the carrying amount of debt liability, consistent with debt discounts or premiums. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this update. This update will be effective for interim and annual periods beginning after December 15, 2015, and is to be applied retrospectively. Early adoption is permitted. The Company is currently assessing the impact that this guidance will have on its consolidated financial statements, but does not expect the guidance to have a material impact. 14 Table Of Contents Note 2 . Cash and Due from Banks Regulation D of the Federal Reserve Act requires that banks maintain noninterest reserve balances with the Federal Reserve Bank based principally on the type and amount of their deposits. For the first quarter of 2015, the Bank maintained balances at the Federal Reserve sufficient to meet reserve requirements, as well as significant excess reserves. Late in 2008, the Federal Reserve in connection with the Emergency Economic Stabilization Act of 2008 began paying a nominal amount of interest on balances held, which interest on excess reserves was increased under provisions of the Dodd Frank Wall Street Reform and Consumer Protection Act passed in July 2010. Additionally, the Bank maintains interest-bearing balances with the Federal Home Loan Bank of Atlanta and noninterest bearing balances with six domestic correspondent banks as compensation for services they provide to the Bank. Note 3 . Investment Securities Available-for-Sale Amortized cost and estimated fair value of securities available-for-sale are summarized as follows: Gross Gross Estimated March 31, 2015 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 29,433 $ 686 $ - $ 30,119 Residential mortgage backed securities 233,127 2,183 1,159 234,151 Municipal bonds 65,109 3,737 49 68,797 Other equity investments 396 68 - 464 $ 328,065 $ 6,674 $ 1,208 $ 333,531 Gross Gross Estimated December 31, 2014 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 29,434 $ 500 $ 40 $ 29,894 Residential mortgage backed securities 241,120 1,716 2,516 240,320 Municipal bonds 106,983 4,850 121 111,712 Other equity investments 396 21 - 417 $ 377,933 $ 7,087 $ 2,677 $ 382,343 Gross unrealized losses and fair value by length of time that the individual available-for-sale securities have been in a continuous unrealized loss position are as follows: 15 Table Of Contents Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated March 31, 2015 Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses Residential mortgage backed securities $ 13,798 $ 35 $ 76,319 $ 1,124 $ 90,117 $ 1,159 Municipal bonds 5,620 49 - - 5,620 49 $ 19,418 $ 84 $ 76,319 $ 1,124 $ 95,737 $ 1,208 Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated December 31, 2014 Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 2,001 $ 7 $ 1,750 $ 33 $ 3,751 $ 40 Residential mortgage backed securities 49,644 221 86,028 2,295 135,672 2,516 Municipal bonds 4,974 14 10,915 107 15,889 121 $ 56,619 $ 242 $ 98,693 $ 2,435 $ 155,312 $ 2,677 The unrealized losses that exist are generally the result of changes in market interest rates and interest spread relationships since original purchases. The weighted average duration of debt securities, which comprise 99.9% of total investment securities, is relatively short at 3.8 years. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. The Company does not believe that the investment securities that were in an unrealized loss position as of March 31, 2015 represent an other-than-temporary impairment for the reasons noted. The Company does not intend to sell the investments and it is more likely than not that the Company will not have to sell the securities before recovery of its amortized cost basis, which may be maturity. In addition, at March 31, 2015, the Company held $16.8 million in equity securities in a combination of Federal Reserve Bank (“FRB”) and Federal Home Loan Bank (“FHLB”) stocks, which are required to be held for regulatory purposes, and are not marketable. The amortized cost and estimated fair value of investments available-for-sale by contractual maturity are shown in the table below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. March 31, 2015 December 31, 2014 Amortized Estimated Amortized Estimated (dollars in thousands) Cost Fair Value Cost Fair Value U. S. Government agency securities maturing: One year or less $ 2,999 $ 3,040 $ 2,998 $ 3,051 After one year through five years 19,940 20,381 19,947 20,276 Five years through ten years 6,494 6,698 6,489 6,567 Residential mortgage backed securities 233,127 234,151 241,120 240,320 Municipal bonds maturing: One year or less 1,530 1,535 2,410 2,438 After one year through five years 33,513 36,084 47,038 49,607 Five years through ten years 27,505 28,373 54,983 56,927 After ten years 2,561 2,805 2,552 2,740 Other equity investments 396 464 396 417 $ 328,065 $ 333,531 $ 377,933 $ 382,343 The carrying value of securities pledged as collateral for certain government deposits, securities sold under agreements to repurchase, and certain lines of credit with correspondent banks at March 31, 2015 was $256.6 million, which is well in excess of required amounts in order to operationally provide significant reserve amounts for new business. As of March 31, 2015 and December 31, 2014, there were no holdings of securities of any one issuer, other than the U.S. Government and U.S. Government agency securities, which exceeded ten percent of shareholders’ equity. 16 Table Of Contents Note 4 . Derivatives As part of its mortgage banking activities, the Bank enters into interest rate lock commitments, which are commitments to originate loans where the interest rate on the loan is determined prior to funding and the customers have locked into that interest rate. The Bank then commits the specific loan for sale with an investor if and only if settlement occurs (“best efforts”) or alternatively commits to deliver the locked loan in a binding (“mandatory”) delivery program with an investor. Certain loans under interest rate lock commitments are covered under forward sales contracts of mortgage backed securities (“MBS”) which provides a hedge against interest rate changes between the time the individual loan interest rate is locked with the borrower and the time the loan is sold to the investor. Forward sales contracts of MBS are recorded at fair value with changes in fair value recorded in noninterest income. Interest rate lock commitments and commitments to deliver loans to investors are considered derivatives. The market value of interest rate lock commitments and best efforts contracts are not readily ascertainable with precision because they are not actively traded in stand-alone markets. The Bank determines the fair value of interest rate lock commitments and delivery contracts by measuring the fair value of the underlying asset, which is impacted by current interest rates, taking into consideration the probability that the interest rate lock commitments will close or will be funded. Certain additional risks arise from forward delivery contracts in that the counterparties to the contracts may not be able to meet the terms of the contracts. The Bank does not expect any counterparty to any MBS to fail to meet its obligation. Additional risks inherent in mandatory delivery programs include the risk that, if the Bank does not close the loans subject to interest rate risk lock commitments, it may have a mismatch in its hedged position which could negatively impact earnings. The fair value of the derivatives is recorded as a freestanding asset or liability with the change in value being recognized in current earnings during the period of change. At March 31, 2015 the Bank had derivative financial instruments with a notional value of $62.4 million related to its forward contracts. The net fair value of these derivative instruments at March 31, 2015 was $219 thousand, which is included in other assets and $140 thousand included in other liabilities. There were no derivative instruments outstanding during the first quarter of 2014. Included in other noninterest income for the three months ended March 31, 2015 was a gain of $30 thousand, relating to derivative instruments. The amount included in other noninterest income for the three months ended March 31, 2015 pertaining to its hedging activities was a gain of $171 thousand. There were no derivative instruments or hedging activities outstanding during the first quarter of 2014. Note 5 . Loans and Allowance for Credit Losses The Bank makes loans to customers primarily in the Washington, DC metropolitan area and surrounding communities. A substantial portion of the Bank’s loan portfolio consists of loans to businesses secured by real estate and other business assets. 17 Table Of Contents Loans, net of unamortized net deferred fees, at March 31, 2015, December 31, 2014, and March 31, 2014 are summarized by type as follows: March 31, 2015 December 31, 2014 March 31, 2014 (dollars in thousands) Amount % Amount % Amount % Commercial $ 933,715 21 % $ 916,226 21 % $ 704,386 23 % Income producing - commercial real estate 1,739,483 40 % 1,703,172 40 % 1,196,405 40 % Owner occupied - commercial real estate 493,003 11 % 461,581 11 % 320,994 10 % Real estate mortgage - residential 147,871 3 % 148,018 3 % 97,846 3 % Construction - commercial and residential 862,013 19 % 793,432 18 % 593,967 19 % Construction - C&I (owner occupied) 49,558 1 % 58,032 1 % 35,480 1 % Home equity 120,543 3 % 122,536 3 % 108,839 4 % Other consumer 98,707 2 % 109,402 3 % 6,058 - Total loans 4,444,893 % 4,312,399 % 3,063,975 % Less: Allowance for Credit Losses ) ) ) Net loans $ 4,397,114 $ 4,266,324 $ 3,021,957 Unamortized net deferred fees amounted to $15.8 million, $15.6 million, and $13.6 million at March 31, 2015, December 31, 2014, and March 31, 2014, respectively. As of March 31, 2015 and December 31, 2014, the Bank serviced $67.7 million and $67.9 million, respectively, of SBA loans which are not reflected as loan balances on the consolidated balance sheets. Loan Origination / Risk Management The Company’s goal is to mitigate risks in the event of unforeseen threats to the loan portfolio as a result of economic downturn or other negative influences. Plans for mitigating inherent risks in managing loan assets include: carefully enforcing loan policies and procedures, evaluating each borrower’s business plan during the underwriting process and throughout the loan term, identifying and monitoring primary and alternative sources for loan repayment, and obtaining collateral to mitigate economic loss in the event of liquidation. Specific loan reserves are established based upon credit and/or collateral risks on an individual loan basis. A risk rating system is employed to proactively estimate loss exposure and provide a measuring system for setting general and specific reserve allocations. The composition of the Company’s loan portfolio is heavily weighted toward commercial real estate, both owner occupied and investment real estate. The combination of owner occupied commercial real estate and owner occupied commercial real estate construction represents 12% of the loan portfolio. At March 31, 2015, the combination of commercial real estate and real estate construction loans represents approximately 71% of the loan portfolio. When owner occupied commercial real estate and owner occupied commercial construction loans are excluded, the percentage of commercial real estate and construction loans to total loans decreases to 59%. These loans are underwritten to mitigate lending risks typical of this type of loan such as declines in real estate values, changes in borrower cash flow and general economic conditions. The Bank’s policy requires a maximum loan to value of 80% and minimum cash flow debt service coverage of 1.15 to 1.00. Personal guarantees are generally required, but may be limited. In making real estate commercial mortgage loans, the Bank generally requires that interest rates adjust not less frequently than five years. The Company is also an active traditional commercial lender providing loans for a variety of purposes, including working capital, equipment and account receivable financing. This loan category represents approximately 21% of the loan portfolio at March 31, 2015 and was generally variable or adjustable rate. Commercial loans meet reasonable underwriting standards, including appropriate collateral and cash flow necessary to support debt service. Personal guarantees are generally required, but may be limited. SBA loans represent 1% of the commercial loan category of loans. In originating SBA loans, the Company assumes the risk of non-payment on the unguaranteed portion of the credit. The Company generally sells the guaranteed portion of the loan generating noninterest income from the gains on sale, as well as servicing income on the portion participated. SBA loans are subject to the same cash flow analyses as other commercial loans. SBA loans are subject to a maximum loan size established by the SBA. 18 Table Of Contents Approximately 5% of the loan portfolio at March 31, 2015 consists of home equity loans and lines of credit and other consumer loans, consisting primarily of indirect automobile loans acquired in the Merger. These credits, while making up a smaller portion of the loan portfolio, demand the same emphasis on underwriting and credit evaluation as other types of loans advanced by the Bank. Approximately 3% of the loan portfolio consists of residential mortgage loans. These are typically loans underwritten to shorter terms, generally less than 10 years. Loans are secured primarily by duly recorded first deeds of trust. In some cases, the Bank may accept a recorded junior trust position. In general, borrowers will have a proven ability to build, lease, manage and/or sell a commercial or residential project and demonstrate satisfactory financial condition. Additionally, an equity contribution toward the project is customarily required. Construction loans require that the financial condition and experience of the general contractor and major subcontractors be satisfactory to the Bank. Guaranteed, fixed price contracts are required whenever appropriate, along with payment and performance bonds or completion bonds for larger scale projects. Loans intended for residential land acquisition, lot development and construction are made on the premise that the land: 1) is or will be developed for building sites for residential structures, and; 2) will ultimately be utilized for construction or improvement of residential zoned real properties, including the creation of housing. Residential development and construction loans will finance projects such as single family subdivisions, planned unit developments, townhouses, and condominiums. Residential land acquisition, development and construction loans generally are underwritten with a maximum term of 36 months, including extensions approved at origination. Commercial land acquisition and construction loans are secured by real property where loan funds will be used to acquire land and to construct or improve appropriately zoned real property for the creation of income producing or owner user commercial properties. Borrowers are generally required to put equity into each project at levels determined by the appropriate Loan Committee. Commercial land acquisition and construction loans generally are underwritten with a maximum term of 24 months. Substantially all construction draw requests must be presented in writing on American Institute of Architects documents and certified either by the contractor, the borrower and/or the borrower’s architect. Each draw request shall also include the borrower’s soft cost breakdown certified by the borrower or its Chief Financial Officer. Prior to an advance, the Bank or its contractor inspects the project to determine that the work has been completed, to justify the draw requisition. Commercial permanent loans are secured by improved real property which is generating income in the normal course of operation. Debt service coverage, assuming stabilized occupancy, must be satisfactory to support a permanent loan. The debt service coverage ratio is ordinarily at least 1.15 to 1.00. As part of the underwriting process, debt service coverage ratios are stress tested assuming a 200 basis point increase in interest rates from their current levels. Commercial permanent loans generally are underwritten with a term not greater than 10 years or the remaining useful life of the property, whichever is lower. The preferred term is between 5 to 7 years, with amortization to a maximum of 25 years. The Company’s loan portfolio includes ADC real estate loans including both investment and owner occupied projects. ADC loans amounted to $912 million at March 31, 2015. A portion of the ADC portfolio, both speculative and non-speculative, includes loan funded interest reserves at origination. ADC loans containing loan funded interest reserves represent approximately 37% of the outstanding ADC loan portfolio at March 31, 2015. The decision to establish a loan-funded interest reserve is made upon origination of the ADC loan and is based upon a number of factors considered during underwriting of the credit including: (i) the feasibility of the project; (ii) the experience of the sponsor; (iii) the creditworthiness of the borrower and guarantors; (iv) borrower equity contribution; and (v) the level of collateral protection. When appropriate, an interest reserve provides an effective means of addressing the cash flow characteristics of a properly underwritten ADC loan. The Company does not significantly utilize interest reserves in other loan products. The Company recognizes that one of the risks inherent in the use of interest reserves is the potential masking of underlying problems with the project and/or the borrower’s ability to repay the loan. In order to mitigate this inherent risk, the Company employs a series of reporting and monitoring mechanisms on all ADC loans, whether or not an interest reserve is provided, including: (i) construction and development timelines which are monitored on an ongoing basis which track the progress of a given project to the timeline projected at origination; (ii) a construction loan administration department independent of the lending function; (iii) third party independent construction loan inspection reports; (iv) monthly interest reserve monitoring reports detailing the balance of the interest reserves approved at origination and the days of interest carry represented by the reserve balances as compared to the then current anticipated time to completion and/or sale of speculative projects; and (v) quarterly commercial real estate construction meetings among senior Company management, which includes monitoring of current and projected real estate market conditions. If a project has not performed as expected, it is not the customary practice of the Company to increase loan funded interest reserves. 19 Table Of Contents From time to time the Company may make loans for its own portfolio or through its higher risk loan affiliate, ECV. Such loans, which are made to finance projects (which may also be financed at the Bank level), may have higher risk characteristics than loans made by the Bank, such as lower priority interests and/or higher loan to value ratios. The Company seeks an overall financial return on these transactions commensurate with the risks and structure of each individual loan. Certain transactions may bear current interest at a rate with a significant premium to normal market rates. Other loan transactions may carry a standard rate of current interest, but also earn additional interest based on a percentage of the profits of the underlying project or a fixed accrued rate of interest. 20 Table Of Contents The following tables detail activity in the allowance for credit losses by portfolio segment for the three months ended March 31, 2015 and 2014. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. Income Owner Real Construction Producing Commercial Occupied Commercial Estate Mortgage Commercial and Home Other (dollars in thousands) Commercial Real Estate Real Estate Residential Residential Equity Consumer Total For the three months ended March 31, 2015 Allowance for credit losses: Balance at beginning of period $ 13,222 $ 11,442 $ 2,954 $ 1,259 $ 15,625 $ 1,469 $ 104 $ 46,075 Loans charged-off ) ) - - - ) ) ) Recoveries of loans previously charged-off 51 - 1 2 95 2 49 200 Net loans charged-off ) ) 1 2 95 ) ) ) Provision for credit losses 1,502 528 172 ) 663 457 194 3,310 Ending balance $ 13,777 $ 11,652 $ 3,127 $ 1,055 $ 16,383 $ 1,509 $ 276 $ 47,779 For the period ended March 31, 2015 Allowance for credit losses: Individually evaluated for impairment $ 5,771 $ 568 $ 400 $ - $ 550 $ 289 $ 5 $ 7,583 Collectively evaluated for impairment 8,006 11,084 2,727 1,055 15,833 1,220 271 40,196 Ending balance $ 13,777 $ 11,652 $ 3,127 $ 1,055 $ 16,383 $ 1,509 $ 276 $ 47,779 Income Owner Real Construction Producing Commercial Occupied Commercial Estate Mortgage Commercial and Home Other (dollars in thousands) Commercial Real Estate Real Estate Residential Residential Equity Consumer Total For the three months ended March 31, 2014 Allowance for credit losses: Balance at beginning of period $ 9,780 $ 10,359 $ 3,899 $ 944 $ 13,934 $ 1,871 $ 134 $ 40,921 Loans charged-off ) - ) Recoveries of loans previously charged-off 211 - - - 65 5 7 288 Net loans charged-off ) - ) Provision for credit losses 1,702 231 ) ) 761 ) 257 1,934 Ending balance $ 11,420 $ 10,590 $ 3,195 $ 754 $ 14,179 $ 1,507 $ 373 $ 42,018 For the period ended March 31, 2014 Allowance for credit losses: Individually evaluated for impairment $ 3,810 $ 732 $ 1,105 $ 30 $ 1,775 $ 378 $ 58 $ 7,888 Collectively evaluated for impairment 7,610 9,858 2,090 724 12,404 1,129 315 34,130 Ending balance $ 11,420 $ 10,590 $ 3,195 $ 754 $ 14,179 $ 1,507 $ 373 $ 42,018 21 Table Of Contents The Company’s recorded investments in loans as of March 31, 2015, December 31, 2014 and March 31, 2014 related to each balance in the allowance for loan losses by portfolio segment and disaggregated on the basis of the Company’s impairment methodology was as follows: Income Producing Owner occupied Real Estate Construction Commercial Commercial Mortgage Commercial and Home Other (dollars in thousands) Commercial Real Estate Real Estate Residential Residential Equity Consumer Total March 31, 2015 Recorded investment in loans: Individually evaluated for impairment $ - $ 14,000 $ 889 $ 10 $ Collectively evaluated for impairment 919,493 1,737,174 490,154 147,871 897,571 119,654 98,697 4,410,614 Ending balance $ 933,715 $ 1,739,483 $ 493,003 $ 147,871 $ 911,571 $ 120,543 $ 98,707 $ 4,444,893 December 31, 2014 Recorded investment in loans: Individually evaluated for impairment $ 17,612 $ 5,109 $ 6,891 $ - $ 14,241 $ 1,398 $ 59 $ 45,310 Collectively evaluated for impairment 898,614 1,698,063 454,690 148,018 837,223 121,138 109,343 4,267,089 Ending balance $ 916,226 $ 1,703,172 $ 461,581 $ 148,018 $ 851,464 $ 122,536 $ 109,402 $ 4,312,399 March 31, 2014 Recorded investment in loans: Individually evaluated for impairment $ 27,327 $ 2,508 $ 7,323 $ 113 $ 19,159 $ 756 $ 60 $ 57,246 Collectively evaluated for impairment 677,059 1,193,897 313,671 97,733 610,288 108,083 5,998 3,006,729 Ending balance $ 704,386 $ 1,196,405 $ 320,994 $ 97,846 $ 629,447 $ 108,839 $ 6,058 $ 3,063,975 At March 31, 2015, the nonperforming loans acquired have a carrying value of $3.4 million and an unpaid principal balance of $4.6 million, respectively, and were evaluated separately in accordance with ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality .” The various impaired loans were recorded at estimated fair value with any excess being charged-off or treated as a non-accretable discount. Subsequent downward adjustments to the valuation of impaired loans acquired will result in additional loan loss provisions and related allowance for credit losses. Subsequent upward adjustments to the valuation of impaired loans acquired will result in accretable discount. No adjustments have been made to the fair value amounts of impaired loans subsequent to the allowable period of adjustment from the date of acquisition. Credit Quality Indicators The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicators are to use an internal credit risk rating system that categorizes loans into pass, watch, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes which comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes which comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in all classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. Management believes that there is a low likelihood of loss related to those loans that are considered pass. Watch: Loan paying as agreed with generally acceptable asset quality; however the obligor’s performance has not met expectations. Balance sheet and/or income statement has shown deterioration to the point that the obligor could not sustain any further setbacks. Credit is expected to be strengthened through improved obligor performance and/or additional collateral within a reasonable period of time. 22 Table Of Contents Special Mention: Loans in the classes that comprise the commercial portfolio segment that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. The special mention credit quality indicator is not used for classes of loans that comprise the consumer portfolio segment. Management believes that there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Classified (a) Substandard - Loans inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the company will sustain some loss if the deficiencies are not corrected. Loss potential, while existing in the aggregate amount of substandard loans, does not have to exist in individual loans classified substandard. Classified (b) Doubtful - Loans that have all the weaknesses inherent in a loan classified substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of loss is extremely high, but because of certain important and reasonably specific pending factors, which may work to the advantage and strengthening of the assets, its classification as an estimated loss is deferred until its more exact status may be determined. 23 Table Of Contents The Company's credit quality indicators are updated generally on a quarterly basis, but no less frequently than annually. The following table presents by class and by credit quality indicator, the recorded investment in the Company's loans and leases as of March 31, 2015, December 31, 2014 and March 31, 2014. Watch and Total (dollars in thousands) Pass Special Mention Substandard Doubtful Loans March 31, 2015 Commercial $ 891,850 $ 24,884 $ 16,981 $ - $ 933,715 Income producing - commercial real estate 1,719,982 14,900 4,601 - 1,739,483 Owner occupied - commercial real estate 478,486 7,677 6,840 - 493,003 Real estate mortgage – residential 147,121 750 - - 147,871 Construction - commercial and residential 889,346 8,225 14,000 - 911,571 Home equity 117,936 1,718 889 - 120,543 Other consumer 98,697 - 10 - 98,707 Total $ 4,343,418 $ 58,154 $ 43,321 $ - $ 4,444,893 December 31, 2014 Commercial $ 875,102 $ 23,512 $ 17,612 $ - $ 916,226 Income producing - commercial real estate 1,679,101 18,962 5,109 - 1,703,172 Owner occupied - commercial real estate 445,013 9,677 6,891 - 461,581 Real estate mortgage – residential 147,262 756 - - 148,018 Construction - commercial and residential 827,503 9,720 14,241 - 851,464 Home equity 119,420 1,718 1,398 - 122,536 Other consumer 109,343 - 59 - 109,402 Total $ 4,202,744 $ 64,345 $ 45,310 $ - $ 4,312,399 March 31, 2014 Commercial $ 661,432 $ 15,627 $ 27,327 $ - $ 704,386 Investment - commercial real estate 1,167,621 26,276 2,508 - 1,196,405 Owner occupied - commercial real estate 298,968 14,703 7,323 - 320,994 Real estate mortgage – residential 96,947 786 113 - 97,846 Construction - commercial and residential 601,711 8,577 19,159 - 629,447 Home equity 106,170 1,913 756 - 108,839 Other consumer 5,998 - 60 - 6,058 Total $ 2,938,847 $ 67,882 $ 57,246 $ - $ 3,063,975 Nonaccrual and Past Due Loans Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on nonaccrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 24 Table Of Contents The following presents by class of loan, information related to nonaccrual loans as of the periods ended March 31, 2015, December 31, 2014 and March 31, 2014. (dollars in thousands) March 31, 2015 December 31, 2014 March 31, 2014 Commercial $ 11,257 $ 12,975 $ 17,646 Income producing - commercial real estate 2,152 2,645 2,271 Owner occupied - commercial real estate 1,314 1,324 7,323 Real estate mortgage - residential 342 346 771 Construction - commercial and residential 3,608 3,697 7,658 Home equity 889 1,398 598 Other consumer 10 58 60 Total nonaccrual loans (1)(2) $ 19,572 $ 22,443 $ 36,327 Excludes troubled debt restructurings (“TDRs”) that were performing under their restructured terms totaling $13.4 million at March 31, 2015, $13.5 million at December 31, 2014 and $7.9 million at March 31, 2014. Gross interest income of $310 thousand would have been recorded in 2015 if nonaccrual loans shown above had been current and in accordance with their original terms, while interest actually recorded on such loans was zero. See Note 1 to the consolidated financial statements for a description of the Company’s policy for placing loans on nonaccrual status. The following table presents by class, an aging analysis and the recorded investments in loans past due as of March 31, 2015 and December 31, 2014. Loans Loans Loans Total Recorded 30-59 Days 60-89 Days 90 Days or Total Past Current Investment in (dollars in thousands) Past Due Past Due More Past Due Due Loans Loans Loans March 31, 2015 Commercial $ 3,356 $ 2,259 $ 11,257 $ 16,872 $ 916,843 $ 933,715 Income producing - commercial real estate 2,425 5,577 2,152 10,154 1,729,329 1,739,483 Owner occupied - commercial real estate 1,808 - 1,314 3,122 489,881 493,003 Real estate mortgage – residential 444 - 342 786 147,085 147,871 Construction - commercial and residential - - 3,608 3,608 907,963 911,571 Home equity 850 641 889 2,380 118,163 120,543 Other consumer 172 123 10 305 98,402 98,707 Total $ 9,055 $ 8,600 $ 19,572 $ 37,227 $ 4,407,666 $ 4,444,893 December 31, 2014 Commercial $ 1,505 $ 4,032 $ 12,975 $ 18,512 $ 897,714 $ 916,226 Income producing - commercial real estate 1,825 5,376 2,645 9,846 1,693,326 1,703,172 Owner occupied - commercial real estate 1,089 214 1,324 2,627 458,954 461,581 Real estate mortgage – residential - - 346 346 147,672 148,018 Construction - commercial and residential - - 3,697 3,697 847,767 851,464 Home equity - 1,365 1,398 2,763 119,773 122,536 Other consumer 284 81 58 423 108,979 109,402 Total $ 4,703 $ 11,068 $ 22,443 $ 38,214 $ 4,274,185 $ 4,312,399 25 Table Of Contents Impaired Loans Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. The following table presents by class, information related to impaired loans for the periods ended March 31, 2015, December 31, 2014 and March 31, 2014. Unpaid Recorded Recorded Year To Date Contractual Principal Investment With No Investment With Recorded Total Related Average Recorded Interest Income (dollars in thousands) Balance Allowance Allowance Investment Allowance Investment Recognized March 31, 2015 Commercial $ 13,080 $ 1,464 $ 9,793 $ 11,257 $ 5,771 $ 12,116 $ - Income producing - commercial real estate 10,668 8,753 1,222 9,975 568 10,235 35 Owner occupied - commercial real estate 1,867 1,025 842 1,867 400 1,878 - Real estate mortgage – residential 342 342 - 342 - 344 - Construction - commercial and residential 8,671 8,071 600 8,671 550 8,728 99 Home equity 889 118 771 889 289 1,144 - Other consumer 10 - 10 10 5 34 - Total $ 35,527 $ 19,773 $ 13,238 $ 33,011 $ 7,583 $ 34,479 $ 134 December 31, 2014 Commercial $ 14,075 $ 1,603 $ 11,372 $ 12,975 $ 5,334 $ 13,681 $ 251 Income producing - commercial real estate 10,869 8,952 1,542 10,494 751 7,021 203 Owner occupied - commercial real estate 1,889 1,038 851 1,889 577 3,986 6 Real estate mortgage – residential 346 346 - 346 - 529 - Construction - commercial and residential 8,785 8,176 609 8,785 927 10,967 1,147 Home equity 1,398 339 1,059 1,398 430 747 36 Other consumer 58 - 58 58 45 30 7 Total $ 37,420 $ 20,454 $ 15,491 $ 35,945 $ 8,064 $ 36,961 $ 1,650 March 31, 2014 Commercial $ 17,646 $ 6,409 $ 11,237 $ 17,646 $ 3,810 $ 12,213 $ - Investment - commercial real estate 6,016 1,106 4,535 5,641 732 5,771 35 Owner occupied - commercial 7,323 4,191 3,132 7,323 1,105 6,388 - Real estate mortgage – residential 771 658 113 771 30 829 - Construction - commercial and residential 13,098 4,783 7,442 12,225 1,775 12,580 503 Home equity 598 125 473 598 378 611 - Other consumer 60 - 60 60 58 65 - Total $ 45,512 $ 17,272 $ 26,992 $ 44,264 $ 7,888 $ 38,457 $ 538 26 Table Of Contents Modifications A modification of a loan constitutes a troubled debt restructuring (“TDR”) when a borrower is experiencing financial difficulty and the modification constitutes a concession. The Company offers various types of concessions when modifying a loan. Commercial and industrial loans modified in a TDR often involve temporary interest-only payments, term extensions, and converting revolving credit lines to term loans. Additional collateral, a co-borrower, or a guarantor is often requested. Commercial mortgage and construction loans modified in a TDR often involve reducing the interest rate for the remaining term of the loan, extending the maturity date at an interest rate lower than the current market rate for new debt with similar risk, or substituting or adding a new borrower or guarantor. Construction loans modified in a TDR may also involve extending the interest-only payment period. Loans modified in a TDR for the Company may have the financial effect of increasing the specific allowance associated with the loan. An allowance for impaired consumer and commercial loans that have been modified in a TDR is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs, if the loan is collateral dependent. Management exercises significant judgment in developing these estimates. The following table presents by class, the recorded investment of loansmodified in TDRs held by the Company during the periods ended March 31, 2015 and December 31, 2014. Number of TDRs Performing TDRs Not Performing Total (dollars in thousands) Contracts to Modified Terms to Modified Terms TDRs March 31, 2015 Commercial 1 $ - $ 223 $ 223 Income producing - commercial real estate 3 7,823 - 7,823 Owner occupied - commercial real estate 1 553 - 553 Construction - commercial and residential 1 5,063 - 5,063 Total 6 $ 13,439 $ 223 $ 13,662 December 31, 2014 Commercial 1 $ - $ 227 $ 227 Income producing - commercial real estate 3 7,849 - 7,849 Owner occupied - commercial real estate 1 565 - 565 Construction - commercial and residential 1 5,088 - 5,088 Total 6 $ 13,502 $ 227 $ 13,729 There were no TDR defaults during the three months ended March 31, 2015 and 2014. A default is considered to have occurred once the TDR is past due 90 days or more, or it has been placed on nonaccrual. Commercial and consumer loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future default. If loans modified in a TDR subsequently default, the Company evaluates the loan for possible further impairment. The allowance may be increased, adjustments may be made in the allocation of the allowance, or partial charge-offs may be taken to further write-down the carrying value of the loan. There were no loans modified in a TDR during the three months ended March 31, 2015 and 2014. 27 Table Of Contents Note 6 . Other Real Estate Owned The activity within Other Real Estate Owned (“OREO”) for the three months ended March 31, 2015 and 2014 is presented in the table below. For the three months ended March 31, 2015, proceeds on sale of OREO were $153 thousand and net loss on sale was $17 thousand. For the three months ended March 31, 2014, proceeds on sale of OREO were $50 thousand and net loss was $100 thousand. Three Months Ended (dollars in thousands) March 31, 2015 March 31, 2014 Balance beginning of period $ 13,224 $ 9,225 Real estate acquired from borrowers - 245 Valuation allowance ) ) Properties sold ) ) Balance end of period $ 12,338 $ 8,809 Note 7 . Net Income per Common Share The calculation of net income per common share for the three months ended March 31, 2015 and 2014 was as follows. Three Months Ended March 31, (dollars and shares in thousands, except per share data) Basic: Net income available to common shareholders $ 19,238 $ 12,358 Average common shares outstanding Basic net income per common share $ 0.62 $ 0.48 Diluted: Net income available to common shareholders $ 19,238 $ 12,358 Average common shares outstanding Adjustment for common share equivalents Average common shares outstanding-diluted Diluted net income per common share $ 0.61 $ 0.47 Anti-dilutive shares 13,000 21,000 Note 8 . Stock- Based Compensation The Company maintains the 1998 Stock Option Plan (“1998 Plan”), the 2006 Stock Plan (“2006 Plan”) and the 2011 Employee Stock Purchase Plan (“2011 ESPP”). In connection with the acquisition of Fidelity, the Company assumed the Fidelity 2004 Long Term Incentive Plan and the 2005 Long Term Incentive Plan (the “Fidelity Plans”). In connection with the acquisition of Virginia Heritage, the Company assumed the Virginia Heritage 2006 Stock Option Plan and the 2010 Long Term Incentive Plan (the “Virginia Heritage Plans”). 28 Table Of Contents No additional options may be granted under the 1998 Plan, the Fidelity Plans or the Virginia Heritage Plans. The 2006 Plan provides for the issuance of awards of incentive stock options, non-qualifying stock options, restricted stock and stock appreciation rights to selected key employees and members of the Board. As amended, 1,996,500 shares of common stock are subject to issuance pursuant to awards under the 2006 Plan. Stock options and restricted stock awards are made with an exercise price equal to the average of the high and low price of the Company’s shares at the date of grant. For awards that are service based, compensation expense is being recognized over the service (vesting) period based on fair value, which for stock option grants is computed using the Black-Scholes model, and for restricted stock awards is based on the average of the high and low stock price of the Company’s shares on the date of grant. For awards that are performance-based, compensation expense is recorded based on the probability of achievement of the goals underlying the grant. No performance-based awards are outstanding at March 31, 2015. In February 2015, the Company awarded 77,370 shares of restricted stock to senior officers, directors and employees. The shares vest in three substantially equal installments beginning on the first anniversary of the date of grant. In March 2015, the Company awarded 700 shares of restricted stock to an employee. The shares vest in five substantially equal installments beginning on the first anniversary of the date of grant. Below is a summary of changes in shares pursuant to our equity compensation plans for the three months ended March 31, 2015 and 2014. The information excludes restricted stock units and awards. Three Months Ended March 31, Shares Weighted-Average Exercise Price Shares Weighted-Average Exercise Price Beginning balance 757,183 $ 501,334 $ Issued - - 21,000 Exercised ) ) Forfeited - - ) Expired ) ) Ending balance 468,751 $ 502,789 $ 29 Table Of Contents The following summarizes information about stock options outstanding at March 31, 2015. The information excludes restricted stock units and awards. Weighted-Average Outstanding: Stock Options Weighted-Average Remaining Range of Exercise Prices Outstanding Exercise Price Contractual Life $ 5.76 $ 9.21 $ $ 9.22 $ 15.47 $ 15.48 $ 22.66 $ 22.67 $ 32.36 $ Exercisable: Stock Options Weighted-Average Range of Exercise Prices Exercisable Exercise Price $ 5.76 $ 9.21 $ $ 9.22 $ 15.47 $ 15.48 $ 22.66 $ 22.67 $ 32.36 $ The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model with the assumptions as shown in the table below used for grants during the years ended December 31, 2014 and 2013. There were no grants of stock options for the three months ended March 31, 2015. Three Months Ended Years Ended December 31, Expected volatility N/A % % Weighted-Average volatility N/A % % Expected dividends % % % Expected term (in years) N/A 9.4 7.5 Risk-free rate N/A % % Weighted-average fair value (grant date) N/A $ $ The expected lives are based on the “simplified” method allowed by ASC Topic 718 “Compensation ,” whereby the expected term is equal to the midpoint between the vesting period and the contractual term of the award. The total intrinsic value of outstanding stock options and outstanding exercisable stock options was $10.8 million at March 31, 2015. The total intrinsic value of stock options exercised during the three months ended March 31, 2015 and 2014 was $6.0 million and $401 thousand, respectively. The total fair value of stock options vested was $79 thousand and $123 thousand for the three months ended March 31, 2015 and 2014, respectively. Unrecognized stock-based compensation expense related to stock options totaled $300 thousand at March 31, 2015. At such date, the weighted-average period over which this unrecognized stock option expense is expected to be recognized was 3.47 years. 30 Table Of Contents The Company has unvested restricted stock award grants of 393,984 shares under the 2006 Plan at March 31, 2015. Unrecognized stock based compensation expense related to restricted stock awards totaled $9.3 million at March 31, 2015. At such date, the weighted-average period over which this unrecognized expense was expected to be recognized was 2.10 years. The following table summarizes the unvested restricted stock awards at March 31, 2015 and 2014. Three Months Ended March 31, Shares Weighted-Average Grant Date Fair Value Shares Weighted-Average Grant Date Fair Value Unvested at beginning 509,336 $ 614,580 $ Issued 78,070 78,947 Forfeited ) ) Vested ) ) Unvested at end 393,984 $ 511,126 $ Approved by shareholders in May 2011, the 2011 ESPP reserved 550,000 shares of common stock (as adjusted for stock dividends) for issuance to employees. Whole shares are sold to participants in the plan at 85% of the lower of the stock price at the beginning or end of each quarterly offering period. The 2011 ESPP is available to all eligible employees who have completed at least one year of continuous employment, work at least 20 hours per week and at least five months a year. Participants may contribute a minimum of $10 per pay period to a maximum of $6,250 per offering period or $25,000 annually (not to exceed more than 10% of compensation per pay period). At March 31, 2015, the 2011 ESPP had 447,453 shares remaining for issuance. Included in salaries and employee benefits the Company recognized $1.1 million and $892 thousand in stock-based compensation expense for the three months ended March 31, 2015 and 2014, respectively. Stock-based compensation expense is recognized ratably over the requisite service period for all awards. Note 9 . Other Comprehensive Income The following table presents the components of other comprehensive income (loss) for the three months ended March 31, 2015 and 2014. (dollars in thousands) Before Tax Tax Effect Net of Tax Three months ended March 31, 2015 Net unrealized gain on securities available-for-sale $ 3,218 $ 1,287 $ 1,931 Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income $ 1,054 $ 421 $ 633 Three months ended March 31, 2014 Net unrealized loss on securities available-for-sale $ 4,703 $ 1,881 $ 2,822 Less: Reclassification adjustment for net gains included in net income (8 ) (3 ) (5 ) Other Comprehensive Income $ 4,695 $ 1,878 $ 2,817 31 Table Of Contents The following table presents the changes in each component of accumulated other comprehensive income (loss), net of tax, for the three months ended March 31, 2015 and 2014. Accumulated Other (dollars in thousands) Comprehensive Income (Loss) Three months ended March 31, 2015 Balance at beginning of period $ 2,647 Other comprehensive income before reclassifications 1,931 Amounts reclassified from accumulated other comprehensive income Net other comprehensive income during period 633 Balance at end of period $ 3,280 Three months ended March 31, 2014 Balance at beginning of period $ (3,319) Other comprehensive income before reclassifications 2,822 Amounts reclassified from accumulated other comprehensive income Net other comprehensive income during period 2,817 Balance at end of period $ (502) The following table presents the amounts reclassified out of each component of accumulated other comprehensive income (loss) for the three months ended March 31, 2015 and 2014. Amount Reclassified from Affected Line Item in Details about Accumulated Other Accumulated Other the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Three months ended March 31, Realized gain on sale of investment securities $ 2,164 $ 8 Gain on sale of investment securities ) (3 ) Tax Expense Total Reclassifications for the Period $ 1,298 $ 5 Net of Tax Note 10 . Fair Value Measurements The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. ASC Topic820, “Fair Value Measurements and Disclosures,” establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Quoted prices in active exchange markets for identical assets or liabilities; also includes certain U.S. Treasury and other U.S. Government and agency securities actively traded in over-the-counter markets. Level 2 Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data; also includes derivative contracts whose value is determined using a pricing model with observable market inputs or can be derived principally from or corroborated by observable market data.This category generally includes certain U.S. Government and agency securities, corporate debt securities, derivative instruments, and residential mortgage loans held for sale. 32 Table Of Contents Level 3 Unobservable inputs supported by little or no market activity for financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation; also includes observable inputs for single dealer nonbinding quotes not corroborated by observable market data. This category generally includes certain private equity investments, retained interests from securitizations, and certain collateralized debt obligations. Assets and Liabilities Recorded as Fair Value on a Recurring Basis The table below presents the recorded amount of assets and liabilities measured at fair value on a recurring basis as of March 31, 2015 and December 31, 2014. (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) March 31, 2015 Investment securities available for sale: U. S. Government agency securities $ - $ 30,119 $ - $ 30,119 Residential mortgage backed securities - 234,151 - 234,151 Municipal bonds - 68,797 - 68,797 Other equity investments 245 - 219 464 Residential mortgage loans held for sale - 62,758 - 62,758 Derivative assets - - 219 219 Total assets measured at fair value on a recurring basis as of March 31, 2015 $ 245 $ 395,825 $ 438 $ 396,508 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2014 Investment securities available for sale: U. S. Government agency securities $ - $ 29,894 $ - $ 29,894 Residential mortgage backed securities - 240,320 - 240,320 Municipal bonds - 111,712 - 111,712 Other equity investments 198 - 219 417 Residential mortgage loans held for sale - 44,317 - 44,317 Derivative assets - - 146 146 Total assets measured at fair value on a recurring basis as of December 31, 2014 $ 198 $ 426,243 $ 365 $ 426,806 Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange such as the New York Stock Exchange, Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include U.S. Government agency debt securities, mortgage backed securities issued by government sponsored entities and municipal bonds. Securities classified as Level 3 include securities in less liquid markets, the carrying amount approximate the fair value. The Company’s residential loans held for sale are reported on an aggregate basis at the lower of cost or fair value. 33 Table Of Contents The following is a reconciliation of activity for assets measured at fair value based on Significant Other Unobservable Inputs (Level 3): Other Equity Derivative (dollars in thousands) Investments Assets/(Liability) Total Assets: Beginning balance at December 31, 2014 $ 219 $ 146 $ 365 Realized gain (loss) included in earnings - net derivatives - 73 73 Principal redemption - - - Ending balance at March 31, 2015 $ 219 $ 219 $ 438 Liabilities: Beginning balance at December 31, 2014 $ - $ ) $ ) Realized gain (loss) included in earnings - net derivatives - 110 110 Principal redemption - - - Ending balance at March 31, 2015 $ - $ ) $ ) Other Equity Derivative (dollars in thousands) Investments Assets/(Liability) Total Assets: Beginning balance at December 31, 2013 $ 219 $ - $ 219 Realized gain (loss) included in earnings - net derivatives - 146 146 Ending balance at December 31, 2014 $ 219 $ 146 $ 365 Liabilities: Beginning balance at December 31, 2013 $ - $ - $ - Realized gain (loss) included in earnings - net derivatives - ) ) Ending balance at December 31, 2014 $ - $ ) $ ) Securities classified as Level 3 include securities in less liquid markets, the carrying amount approximate the fair value. The securities consist of equity investments in the form of common stock of two local banking companies which are not publicly traded. The Corporation relies on a third-party pricing service to value its derivative financial assets and liabilities. The external valuation model estimates the fair value of its interest rate lock commitments to originate residential mortgage loans held for sale, which includes grouping the interest rate lock commitments by interest rate and terms, applying an estimated pull-through rate based on historical experience, and then multiplying by quoted investor prices determined to be reasonably applicable to the loan commitment groups based on interest rate, terms, and rate lock expiration dates of the loan commitment groups. The Corporation also relies on an external valuation model to estimate the fair value of its forward commitments to sell residential mortgage loans (i.e., an estimate of what the Corporation would receive or pay to terminate the forward delivery contract based on market prices for similar financial instruments), which includes matching specific terms and maturities of the forward commitments against applicable investor pricing available. Assets and Liabilities Recorded at Fair Value on a Nonrecurring Basis The Company measures certain assets at fair value on a nonrecurring basis and the following is a general description of the methods used to value such assets. Loans held for sale : Loans held for sale are carried at the lower of cost or market value. The fair value of loans held for sale is based on what secondary markets are currently offering for portfolios with similar characteristics. As such, the Company classifies loans subjected to nonrecurring fair value adjustments as Level 2 valuation. Impaired loans : The Company considers a loan impaired when it is probable that the Company will be unable to collect all amounts due according to the original contractual terms of the note agreement, including both principal and interest. Management has determined that nonaccrual loans and loans that have had their terms restructured in a troubled debt restructuring meet this impaired loan definition. For individually evaluated impaired loans, the amount of impairment is based upon the present value of expected future cash flows discounted at the loan’s effective interest rate or the estimated fair value of the underlying collateral for collateral-dependent loans, which the Company classifies as a Level 3 valuation. 34 Table Of Contents Other real estate owned : Other real estate owned is initially recorded at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral, which the Company classifies as a Level 3 valuation. Assets measured at fair value on a nonrecurring basis are included in the table below: (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) March 31, 2015 Impaired loans: Commercial $ - $ 1,934 $ 6,278 $ 8,212 Income producing - commercial real estate - 1,272 450 1,722 Owner occupied - commercial real estate - 724 590 1,314 Real estate mortgage - residential - - 342 342 Construction - commercial and residential - - 3,058 3,058 Home equity - 130 565 695 Other consumer - - 5 5 Other real estate owned - 9,214 3,124 12,338 Derivative liabilities - - 140 140 Total assets measured at fair value on a nonrecurring basis as of March 31, 2015 $ - $ 13,274 $ 14,552 $ 27,826 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2014 Impaired loans: Commercial $ - $ 781 $ 7,171 $ 7,952 Income producing - commercial real estate - 703 1,199 1,902 Owner occupied - commercial real estate - - 824 824 Real estate mortgage - residential - - 346 346 Construction - commercial and residential - - 3,297 3,297 Home equity - 5 963 968 Other consumer - - 13 13 Other real estate owned - 9,184 4,040 13,224 Derivative liabilities - - 250 250 Total assets measured at fair value on a nonrecurring basis as of December 31, 2014 $ - $ 10,673 $ 18,103 $ 28,776 Loans The Company does not record loans at fair value on a recurring basis; however, from time to time, a loan is considered impaired and an allowance for loan loss is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, “Receivables . ” The fair value of impaired loans is estimated using one of several methods, including the collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows. Those impaired loans not requiring a specific allowance represent loans for which the fair value of expected repayments or collateral exceed the recorded investment in such loans. At March 31, 2015, substantially all of the totally impaired loans were evaluated based upon the fair value of the collateral. In accordance with ASC Topic 820, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the loan as nonrecurring Level 3. Fair Value of Financial Instruments The Company discloses fair value information about financial instruments for which it is practicable to estimate the value, whether or not such financial instruments are recognized on the balance sheet. Fair value is the amount at which a financial instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation, and is best evidenced by quoted market price, if one exists. 35 Table Of Contents Quoted market prices, if available, are shown as estimates of fair value. Because no quoted market prices exist for a portion of the Company’s financial instruments, the fair value of such instruments has been derived based on management’s assumptions with respect to future economic conditions, the amount and timing of future cash flows and estimated discount rates. Different assumptions could significantly affect these estimates. Accordingly, the net realizable value could be materially different from the estimates presented below. In addition, the estimates are only indicative of individual financial instrument values and should not be considered an indication of the fair value of the Company taken as a whole. The following methods and assumptions were used to estimate the fair value of each category of financial instrument for which it is practicable to estimate value: Cash due from banks and federal funds sold: For cash and due from banks and federal funds sold the carrying amount approximates fair value. Interest bearing deposits with other banks: Values are estimated by discounting the future cash flows using the current rates at which similar deposits would be earning. Investment securities: For these instruments, fair values are based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Federal Reserve and Federal Home Loan Bank stock: The carrying amount approximate the fair values at the reporting date. Loans held for sale: Fair values are at the carrying value (lower of cost or market) since such loans are typically committed to be sold (servicing released) at a profit. Loans: For variable rate loans that re-price on a scheduled basis, fair values are based on carrying values. The fair value of the remaining loans are estimated by discounting the estimated future cash flows using the current interest rate at which similar loans would be made to borrowers with similar credit ratings and for the same remaining term. Bank owned life insurance: The fair value of bank owned life insurance is the current cash surrender value, which is the carrying value. Annuity investment : The fair value of the annuity investments is the carrying amount at the reporting date. Derivative financial instruments: Derivative instruments are used to hedge residential mortgage loans held for sale that utilize mandatory delivery and the related interest rate lock commitments and include forward commitments to sell those loans. The fair values of derivative financial instruments are based on derivative market data inputs as of the valuation date and the underlying value of mortgage loans for interest rate lock commitments. Noninterest bearing deposits: The fair value of these deposits is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Interest bearing deposits: The fair value of interest bearing transaction, savings, and money market deposits with no defined maturity is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Certificates of deposit: The fair value of certificates of deposit is estimated by discounting the future cash flows using the current rates at which similar deposits with remaining maturities would be accepted. 36 Table Of Contents Customer repurchase agreements and federal funds purchased: The carrying amount approximate the fair values at the reporting date. Borrowings: The carrying amount for variable rate borrowings approximate the fair values at the reporting date. The fair value of fixed rate FHLB advances and the subordinated notes are estimated by computing the discounted value of contractual cash flows payable at current interest rates for obligations with similar remaining terms. The fair value of variable rate FHLB advances is estimated to be carrying value since these liabilities are based on a spread to a current pricing index. Off-balance sheet items: Management has reviewed the unfunded portion of commitments to extend credit, as well as standby and other letters of credit, and has determined that the fair value of such instruments is equal to the fee, if any, collected and unamortized for the commitment made. 37 Table Of Contents The estimated fair values of the Company’s financial instruments at March 31, 2015 and December 31, 2014 are as follows: Fair Value Measurements Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs (dollars in thousands) Carrying Value Fair Value (Level 1) (Level 2) (Level 3) March 31, 2015 Assets Cash and due from banks $ 9,997 $ 9,997 $ - $ 9,997 $ - Federal funds sold 2,700 - 2,700 - Interest bearing deposits with other banks - 402,964 - Investment securities 245 333,067 219 Federal Reserve and Federal Home Loan Bank stock - 16,793 - Loans held for sale - 63,074 - Loans - 4,060 Bank owned life insurance - 56,983 - Annuity investment - 12,269 - Derivative assets - 219 - Liabilities Noninterest bearing deposits - 1,196,165 - Interest bearing deposits - 3,387,995 - Borrowings - 138,386 - Derivative liabilities 140 140 - - 140 December 31, 2014 Assets Cash and due from banks $ 9,097 $ 9,097 $ - $ 9,097 $ - Federal funds sold 3,516 - 3,516 - Interest bearing deposits with other banks - 243,412 - Investment securities 198 381,926 219 Federal Reserve and Federal Home Loan Bank stock - 22,560 - Loans held for sale - 44,669 - Loans - 1,489 4,313,129 Bank owned life insurance - 56,594 - Annuity investment - 11,277 - Derivative assets - 146 - Liabilities Noninterest bearing deposits - 1,175,799 - Interest bearing deposits - 3,134,295 - Borrowings - 281,958 - Derivative liabilities 250 250 - - 250 38 Table Of Contents Note 11 . Supplemental Executive Retirement Plan In February 2013, the Compensation Committee authorized Supplemental Executive Retirement and Death Benefit Agreements (the “SERP Agreements”) with each of the Bank’s executive officers other than Mr. Paul, which upon the executive’s retirement, will provide for a stated monthly payment for such executive’s lifetime, subject to certain death benefits described below. The retirement benefit is computed as a percentage of each executive’s projected average base salary over the five years preceding retirement, assuming retirement at age 67. The SERP Agreements provide that (a) the benefits vest ratably over six years of service to the Bank, with the executive receiving credit for years of service prior to entering into the SERP Agreement, (b) death, disability and change-in-control shall result in immediate vesting, and (c) the monthly amount will be reduced if retirement occurs earlier than age 67 for any reason other than death, disability or change-in-control. The SERP Agreements further provide for a death benefit in the event the retired executive dies prior to receiving 180 monthly installments, paid either in a lump sum payment or continued monthly installment payments, such that the executive’s beneficiary has received payment(s) sufficient to equate to a cumulative 180 monthly installments. The SERP Agreements are unfunded arrangements maintained primarily to provide supplemental retirement benefits and comply with Section 409A of the Internal Revenue Code. The Bank financed the retirement benefits by purchasing fixed annuity contracts withfour insurance carriers totaling $11.4 million that have been designed to provide a future source of funds for the lifetime retirement benefits of the SERP Agreements. The primary impetus for utilizing fixed annuities is a substantial savings in compensation expenses for the Bank as opposed to a traditional SERP Agreement. The cash surrender value of the annuity contracts was $12.3 million at March 31, 2015 and is included in other assets on the consolidated balance sheet. For the three months ended March 31, 2015, the Company recorded benefit expense accruals of $255 thousand for this post retirement benefit. Upon death of an executive, the annuity contract related to such executive terminates. The Bank has purchased additional bank owned life insurance contracts, which would effectively fund payments (up to a 15 year certain amount) to the executives’ named beneficiaries. Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information about the results of operations, and financial condition, liquidity, and capital resources of the Company and its subsidiaries as of the dates and periods indicated. This discussion and analysis should be read in conjunction with the unaudited consolidated financial statements and Notes thereto, appearing elsewhere in this report and the Management Discussion and Analysis in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. This report contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward- looking statements can be identified by use of such words as “may,” “will,” “anticipate,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions, which by their nature are not susceptible to accurate forecast, and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 and in other periodic and current reports filed by the Company with the Securities and Exchange Commission. Because of these uncertainties and the assumptions on which this discussion and the forward-looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward looking statements. 39 Table Of Contents GENERAL The Company is a growth oriented, one-bank holding company headquartered in Bethesda, Maryland, which is currently celebrating seventeen years of successful operations. The Company provides general commercial and consumer banking services through the Bank, its wholly owned banking subsidiary, a Maryland chartered bank which is a member of the Federal Reserve System. The Company was organized in October 1997, to be the holding company for the Bank. The Bank was organized in 1998 as an independent, community oriented, full service banking alternative to the super regional financial institutions, which dominate the primary market area. The Company’s philosophy is to provide superior, personalized service to its customers. The Company focuses on relationship banking, providing each customer with a number of services and becoming familiar with and addressing customer needs in a proactive, personalized fashion. As of March 31, 2015 the Bank has a total of twenty-two branch offices, including ten in Northern Virginia, seven in Montgomery County, Maryland, and five in Washington, D.C. The Bank offers a broad range of commercial banking services to its business and professional clients as well as full service consumer banking services to individuals living and/or working primarily in the Bank’s market area. The Bank emphasizes providing commercial banking services to sole proprietors, small, medium sized businesses, non-profit organizations and associations, and investors living and working in and near the primary service area. These services include the usual deposit functions of commercial banks, including business and personal checking accounts, “NOW” accounts and money market and savings accounts, business, construction, and commercial loans, residential mortgages and consumer loans, and cash management services. The Bank is also active in the origination and sale of residential mortgage loans and the origination of SBA loans. The residential mortgage loans are originated for sale to third-party investors, generally large mortgage and banking companies, under best efforts and mandatory delivery commitments with the investors to purchase the loans subject to compliance with pre-established criteria. The Bank generally sells the guaranteed portion of the SBA loans in a transaction apart from the loan origination generating noninterest income from the gains on sale, as well as servicing income on the portion participated. Bethesda Leasing, LLC, a subsidiary of the Bank, holds title to and manages Other Real Estate Owned (“OREO”) assets. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Additionally, the Bank offers investment advisory services through referral programs with two third parties. ECV, a subsidiary of the Company, provides subordinated financing for the acquisition, development and/or construction of real estate projects. ECV lending involves higher levels of risk, together with commensurate expected returns. CRITICAL ACCOUNTING POLICIES The Company’s consolidated financial statements are prepared in accordance with GAAP and follow general practices within the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the amounts reported in the financial statements and accompanying notes. These estimates, assumptions and judgments are based on information available as of the date of the consolidated financial statements; accordingly, as this information changes, the consolidated financial statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for investment securities available-for-sale are based either on quoted market prices or are provided by other third-party sources, when available. The Company’s investment portfolio is categorized as available-for-sale with unrealized gains and losses net of income tax being a component of shareholders’ equity and accumulated other comprehensive (loss) income. 40 Table Of Contents The allowance for credit losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two principles of accounting: (a) ASC Topic 450, “Contingencies,” which requires that losses be accrued when they are probable of occurring and are estimable and (b) ASC Topic 310, “Receivables,” which requires that losses be accrued when it is probable that the Company will not collect all principal and interest payments according to the contractual terms of the loan. The loss, if any, can be determined by the difference between the loan balance and the value of collateral, the present value of expected future cash flows, or values observable in the secondary markets. Three components comprise our allowance for credit losses: a specific allowance, a formula allowance and a nonspecific or environmental factors allowance. Each component is determined based on estimates that can and do change when actual events occur. The specific allowance allocates a reserve to identified impaired loans. Impaired loans are assigned specific reserves based on an impairment analysis. Under ASC Topic 310, “Receivables,” a loan for which reserves are individually allocated may show deficiencies in the borrower’s overall financial condition, payment record, support available from financial guarantors and for the fair market value of collateral. When a loan is identified as impaired, a specific reserve is established based on the Company’s assessment of the loss that may be associated with the individual loan. The formula allowance is used to estimate the loss on internally risk rated loans, exclusive of those identified as requiring specific reserves. The portfolio of unimpaired loans is stratified by loan type and risk assessment. Allowance factors relate to the type of loan and level of the internal risk rating, with loans exhibiting higher risk and loss experience receiving a higher allowance factor. The environmental allowance is also used to estimate the loss associated with pools of non-classified loans. These non-classified loans are also stratified by loan type, and environmental allowance factors are assigned by management based upon a number of conditions, including delinquencies, loss history, changes in lending policy and procedures, changes in business and economic conditions, changes in the nature and volume of the portfolio, management expertise, concentrations within the portfolio, quality of internal and external loan review systems, competition, and legal and regulatory requirements. The allowance captures losses inherent in the loan portfolio, which have not yet been recognized. Allowance factors and the overall size of the allowance may change from period to period based upon management’s assessment of the above described factors, the relative weights given to each factor, and portfolio composition. Management has significant discretion in making the judgments inherent in the determination of the provision and allowance for credit losses, including in connection with the valuation of collateral, a borrower’s prospects of repayment, and in establishing allowance factors on the formula and environmental components of the allowance. The establishment of allowance factors involves a continuing evaluation, based on management’s ongoing assessment of the global factors discussed above and their impact on the portfolio. The allowance factors may change from period to period, resulting in an increase or decrease in the amount of the provision or allowance, based upon the same volume and classification of loans. Changes in allowance factors can have a direct impact on the amount of the provision, and a related after tax effect on net income. Errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance not being adequate to cover losses in the portfolio, and may result in additional provisions or charge-offs. Alternatively, errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance being in excess of amounts necessary to cover losses in the portfolio, and may result in lower provisions in the future. For additional information regarding the provision for credit losses, refer to the discussion under the caption “Provision for Credit Losses” below. Goodwill represents the excess of the cost of an acquisition over the fair value of the net assets acquired. Other intangible assets represent purchased assets that lack physical substance but can be distinguished from goodwill because of contractual or other legal rights. Intangible assets that have finite lives, such as core deposit intangibles are amortized over their estimated useful lives and subject to periodic impairment testing. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. 41 Table Of Contents Goodwill and other intangibles are subject to impairment testing at the reporting unit level, which must be conducted at least annually. The Company performs impairment testing during the fourth quarter of each year or when events or changes in circumstances indicate the assets might be impaired. The Company performs a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing updated qualitative factors, the Company determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it does not have to perform the two-step goodwill impairment test. Determining the fair value of a reporting unit under the first step of the goodwill impairment test and determining the fair value of individual assets and liabilities of a reporting unit under the second step of the goodwill impairment test are judgmental and often involve the use of significant estimates and assumptions. Similarly, estimates and assumptions are used in determining the fair value of other intangible assets. Estimates of fair value are primarily determined using discounted cash flows, market comparisons and recent transactions. These approaches use significant estimates and assumptions including projected future cash flows, discount rates reflecting the market rate of return, projected growth rates and determination and evaluation of appropriate market comparables. Based on the results of quantitative assessments of all reporting units, the Company concluded that no impairment existed at December 31, 2014. However, future events could cause the Company to conclude that goodwill or other intangibles have become impaired, which would result in recording an impairment loss. Any resulting impairment loss could have a material adverse impact on the Company’s financial condition and results of operations. The Company follows the provisions of ASC Topic 718, “Compensation,” which requires the expense recognition for the fair value of share based compensation awards, such as stock options, restricted stock awards, and performance based shares. This standard allows management to establish modeling assumptions as to expected stock price volatility, option terms, forfeiture rates and dividend rates which directly impact estimated fair value. The accounting standard also allows for the use of alternative option pricing models which may impact fair value as determined. The Company’s practice is to utilize reasonable and supportable assumptions. RESULTS OF OPERATIONS Earnings Summary For the three months ended March 31, 2015, the Company reported net income of $19.4 million, a 55% increase over the $12.5 million net income for the three months ended March 31, 2014. Net income available to common shareholders for the three months ended March 31, 2015 increased 56% to $19.2 million ($0.62 per basic common share and $0.61 per diluted common share) as compared to $12.4 million ($0.48 per basic common share and $0.47 per diluted common share) for the same period in 2014. As of October 31, 2014, the Company completed a Merger with Virginia Heritage, which added approximately $800 million in loans, $645 million in deposits and 35 full time salaried employees. The increase in net income for the three months ended March 31, 2015 can be attributed primarily to an increase in total revenue (i.e. net interest income plus noninterest income) of 41% over the same period in 2014. Net interest income growth in the first three months of 2015 as compared to the same period in 2014 of 37% and was due to average earning asset growth of 38%. For the three months ended March 31, 2015, the Company reported an annualized return on average assets (“ROAA”) of 1.49% as compared to 1.36% for the three months ended March 31, 2014, while the annualized return on average common equity (“ROAE”) was 13.24% as compared to 14.38% for the same three months of 2014. The higher ROAA ratio for three months of 2015 as compared to 2014 was due primarily to an increase in the level of noninterest income attributable primarily to higher levels of residential mortgage refinancing activity and gains on the sale of investment securities. The lower ROAE ratio for the three months of 2015 as compared to 2014 was due primarily to higher average stockholders' equity in the first quarter of 2015 owing to a highly successful public offering of common stock completed in March 2015. 42 Table Of Contents The net interest margin, which measures the difference between interest income and interest expense (i.e. net interest income) as a percentage of earning assets, decreased 4 basis points from 4.45% for the three months ended March 31, 2014 to 4.41% for the three months ended March 31, 2015. For the first three months in 2015, the Company has been able to maintain its loan portfolio yields relatively close to 2014 levels (5.26% versus 5.45%) due to disciplined loan pricing practices, while maintaining a favorable deposit mix, largely resulting from ongoing efforts to increase and expand client relationships. Average earning assets yields were higher by 3 basis points (4.79% versus 4.76%) in the first quarter of 2015 as compared to the same quarter in 2014. This increase in average earning asset yields compares to an increase of 10 basis points (from 0.46% to 0.56%) in the cost of interest bearing liabilities. A higher mix of average loans as a percentage of total earning assets (from 82% to 87%) during the three months ended March 31, 2015, as compared to the same period in 2014, was the primary contributor to the increase in average earning asset yields in the first three months of 2015 versus 2014. The net interest spread decreased by 7 basis points for the first three months in 2015 (4.23% versus 4.30%) as compared to 2014, as the Company has managed its cost of funds aggressively and been extremely disciplined in setting new loan rates. The benefit of noninterest sources funding earning assets increased by 3 basis points from 15 basis points to 18 basis points for the three months ended March 31, 2015 and 2014. The combination of a 7 basis point decrease in the net interest spread and a 3 basis point increase in the value of noninterest sources resulted in the 4 basis point decrease in the net interest margin for the first three months of 2015 as compared to the same period in 2014. The Company believes it has effectively managed its net interest margin and net interest income over the past twelve months as average market interest rates have remained relatively low. This factor has been significant to overall earnings performance over the past twelve months as net interest income represents 88% of the Company’s total revenue. For the first quarter of 2015, total loans grew 3% over December 31, 2014, and were 45% higher at March 31, 2015 as compared to March 31, 2014. For the first quarter of 2015, total deposits increased 6% over December 31, 2014, and were 40% higher at March 31, 2015 than at March 31, 2014. Growth in loans and deposits over the last twelve months was in part due to the Merger with Virginia Heritage. Excluding balances acquired in the Merger, organic loan and deposit growth over the last twelve months was 19% for loans and 20% for deposits. In order to fund growth in average loans of 47% over the three months ended March 31, 2015 as compared to the same period in 2014, as well as sustain significant liquidity, the Company has relied on both core deposit growth and brokered or wholesale deposits. The major component of the growth in core deposits has been growth in money market accounts primarily as a result of effectively building new and enhanced client relationships. Growth in average time deposits has derived primarily from alternative or brokered deposit sources, which are both readily available and cost effective. Average total deposits grew by 35% for the three months of 2015 as compared to the same period in 2014. In terms of the average asset composition or mix, loans, which generally have higher yields than securities and other earning assets, increased from 82% of average earning assets in the first three months of 2014 to 87% of average earning assets in the first three months of 2015. For the first three months of 2015, as compared to the same period in 2014, average loans, excluding loans held for sale, increased $1.4 billion, a 47% increase. The increase in average loans in the first three months of 2015 as compared to the first three months of 2014 is primarily attributable to growth in both construction – commercial and residential, and investment commercial real estate loans. Average investment securities for the three month periods ended March 31, 2015 and 2014 amounted to 7% and 11% of average earning assets, respectively. The combination of federal funds sold, interest bearing deposits with other banks and loans held for sale averaged 6% of average earning assets in the first three months of 2015 as compared to 7% for the same period in 2014. As noted above, increases in average deposits in the first three months of 2015, as compared to the first three months of 2014, is attributable to both growth in money market accounts as well as noninterest bearing deposits accounts growth and to growth in time deposits, primarily attributable to brokered sources. Growth in average borrowed funds was due to greater use of both short-term and longer-term FHLB advances and to a $70 million subordinated debenture raise in August 2015, which qualifies as Tier 2 capital. 43 Table Of Contents The provision for credit losses was $3.3 million for the three months ended March 31, 2015 as compared to $1.9 million for the three months ended March 31, 2014. The higher provisioning in the first quarter of 2015, as compared to the first quarter of 2014, is due to both higher loan growth and higher net charge-offs. Net charge-offs of $1.6 million in the first quarter of 2015 represented an annualized 0.15% of average loans, excluding loans held for sale, as compared to $837 thousand or an annualized 0.11% of average loans, excluding loans held for sale, in the first quarter of 2014. Net charge-offs in the first quarter of 2015 were attributable primarily to commercial and industrial loans ($947 thousand), home equity and other consumer ($439 thousand), and owner occupied-commercial real estate loans ($318 thousand), offset by a recovery in land development and construction loans ($95 thousand). At March 31, 2015 the allowance for credit losses represented 1.07% of loans outstanding, as compared to 1.07% at December 31, 2014, and 1.37% at March 31, 2014. The decrease in the allowance for credit losses as a percentage of total loans at March 31, 2014, as compared to March 31, 2015, from 1.37% to 1.07%, is due to loans acquired in the Merger with Virginia Heritage being accounted for at fair value in accordance with GAAP. The allowance for credit losses represented 244% of nonperforming loans at March 31, 2015, as compared to 116% at March 31, 2014 and 205% at December 31, 2014. Total noninterest income for the three months ended March 31, 2015 increased to $7.8 million from $4.5 million for the three months ended March 31, 2014, a 75% increase. This increase was primarily due to an increase of $2.0 million in gains on the sale of residential mortgage loans due to higher origination and sales volumes and to gains realized on the sale of investment securities of $2.2 million. Residential mortgage loans closed were $285 million for the first quarter in 2015 versus $96 million for the first quarter of 2014. Investment gains were realized to take advantage of market conditions in February 2015. Net investment gains were $2.2 million for the three months ended March 31, 2015 compared to $8 thousand for the same period in 2014. A $1.1 million loss on the early extinguishment of debt was recorded in March of 2015 due to the early payoff of FHLB advances. This decision was made in light of deposit growth in the quarter and expected benefits to the cost of funds going forward. Excluding investment securities gains and the loss on early extinguishment of debt, total noninterest income was $6.8 million for the three months ended March 31, 2015, as compared to $4.5 million for the same period in 2014, a 52% increase. The efficiency ratio, which measures the ratio of noninterest expense to total revenue, was 44.89% for the first quarter of 2015, as compared to 51.94% for the first quarter of 2014. Noninterest expenses totaled $28.1 million for the three months ended March 31, 2015, as compared to $23.1 million for the three months ended March 31, 2014, a 22% increase. Cost increases for salaries and benefits were $2.1 million, due primarily to increased staff from the Merger, merit increases, employee benefit expense increases and incentive compensation. Premises and equipment expenses were $921 thousand higher, due to costs of additional branches and office space acquired in the Merger and to increases in leasing costs. Marketing and advertising expense increased by $223 thousand primarily due to costs associated with a new online publication. Data processing expense increased $196 thousand primarily due to increased accounts and transaction volume primarily arising out of the Merger and to higher network expenses. Higher FDIC expenses were due to higher deposit levels. Merger related expenses attributable to the Merger with Virginia Heritage were $111 thousand for the quarter. Other expenses increased $1.2 million due to expenses and valuations associated with other real estate owned. The ratio of common equity to total assets increased from 9.30% at March 31, 2014 to 12.17% at March 31, 2015, due to the public offering of common stock completed during the first quarter of 2015 and to the issuance of common stock to consummate the Merger with Virginia Heritage. As discussed later in “Capital Resources and Adequacy,” the regulatory capital ratios of the Bank and Company remain above well capitalized levels. 44 Table Of Contents Net Interest Income and Net Interest Margin Net interest income is the difference between interest income on earning assets and the cost of funds supporting those assets. Earning assets are composed primarily of loans and investment securities. The cost of funds represents interest expense on deposits, customer repurchase agreements and other borrowings. Noninterest bearing deposits and capital are other components representing funding sources (refer to discussion above under Results of Operations). Changes in the volume and mix of assets and funding sources, along with the changes in yields earned and rates paid, determine changes in net interest income. For the first three months of 2015, net interest income increased 37% over the same period for 2014. Average loans increased $1.4 billion and average deposits increased by $1.1 billion. The net interest margin was 4.41% for the three months of 2015, as compared to 4.45% for the three months of 2014. The Company has been able to maintain its loan yields in 2015 close to 2014 levels due to loan pricing practices while maintaining a favorable deposit mix; much of which has occurred from sales efforts to increase and expand client relationships. The Company believes its net interest margin remains favorable compared to peer banking companies. The table below presents the average balances and rates of the major categories of the Company’s assets and liabilities for the three months ended March 31, 2015 and 2014. Included in the table is a measurement of interest rate spread and margin. Interest rate spread is the difference (expressed as a percentage) between the interest rate earned on earning assets less the interest rate paid on interest bearing liabilities. While the interest rate spread provides a quick comparison of earnings rates versus cost of funds, management believes that margin provides a better measurement of performance. The net interest margin (as compared to net interest spread) includes the effect of noninterest bearing sources in its calculation and is net interest income expressed as a percentage of average earning assets. 45 Table Of Contents Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields And Rates (Unaudited) (dollars in thousands) Three Months Ended March 31, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 239,313 $ 138 % $ 230,272 $ 138 % Loans held for sale (1) 46,728 431 % 26,592 266 % Loans (1) (2) 4,376,248 56,749 % 2,981,917 40,097 % Investment securities available for sale (2) 362,345 2,139 % 401,096 2,333 % Federal funds sold 14,794 9 % 7,428 3 % Total interest earning assets 5,039,428 59,466 % 3,647,305 42,837 % Total noninterest earning assets 279,147 134,570 Less: allowance for credit losses 47,092 41,650 Total noninterest earning assets 232,055 92,920 TOTAL ASSETS $ 5,271,483 $ 3,740,225 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 151,933 $ 50 % $ 113,984 $ 63 % Savings and money market 2,275,985 1,874 % 1,838,306 1,493 % Time deposits 739,762 1,318 % 429,595 856 % Total interest bearing deposits 3,167,680 3,242 % 2,381,885 2,412 % Customer repurchase agreements 54,231 27 % 62,846 38 % Other short-term borrowings 83,389 54 % - - - Long-term borrowings 113,078 1,411 % 39,300 380 % Total interest bearing liabilities 3,418,378 4,734 % 2,484,031 2,830 % Noninterest bearing liabilities: Noninterest bearing demand 1,162,723 836,031 Other liabilities 29,018 15,042 Total noninterest bearing liabilities 1,191,741 851,073 Shareholders’ equity 661,364 405,121 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 5,271,483 $ 3,740,225 $ 54,731 $ 40,007 Net interest income % % Net interest spread % % Net interest margin (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $2.8 million and $2.4 million for the three months ended March 31, 2015 and 2014, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 46 Table Of Contents Provision for Credit Losses The provision for credit losses represents the amount of expense charged to current earnings to fund the allowance for credit losses. The amount of the allowance for credit losses is based on many factors, which reflect management’s assessment of the risk in the loan portfolio. Those factors include historical losses, economic conditions and trends, the value and adequacy of collateral, volume and mix of the portfolio, performance of the portfolio, and internal loan processes of the Company and Bank. Management has developed a comprehensive analytical process to monitor the adequacy of the allowance for credit losses. This process and guidelines were developed utilizing, among other factors, the guidance from federal banking regulatory agencies. The results of this process, in combination with conclusions of the Bank’s outside loan review consultant, support management’s assessment as to the adequacy of the allowance at the balance sheet date. Please refer to the discussion under the caption “Critical Accounting Policies” for an overview of the methodology management employs on a quarterly basis to assess the adequacy of the allowance and the provisions charged to expense. During the first three months of 2015, the allowance for credit losses increased $1.7 million, reflecting $3.3 million in provision for credit losses and $1.6 million in net charge-offs during the period. The provision for credit losses was $3.3 million for the three months ended March 31, 2015 as compared to $1.9 million for the three months ended March 31, 2014. At March 31, 2015, the allowance for credit losses represented 1.07% of loans outstanding, compared to 1.07% at December 31, 2014 and 1.37% at March 31, 2014. The higher provisioning in the first three months of 2015, as compared to the first three months of 2014, is due to a combination of higher loan growth and higher net charge-offs. Net charge-offs of $1.6 million represented an annualized 0.15% of average loans, excluding loans held for sale, in the first three months of 2015, as compared to $837 thousand or an annualized 0.11% of average loans, excluding loans held for sale, for the same period of 2014. As part of its comprehensive loan review process, the Bank’s Board of Directors and Loan Committee or Credit Review Committee carefully evaluate loans which are past-due 30 days or more. The Committees make a thorough assessment of the conditions and circumstances surrounding each delinquent loan. The Bank’s loan policy requires that loans be placed on nonaccrual if they are ninety days past-due, unless they are well secured and in the process of collection. Additionally, Credit Administration specifically analyzes the status of development and construction projects, sales activities and utilization of interest reserves in order to carefully and prudently assess potential increased levels of risk requiring additional reserves. The maintenance of a high quality loan portfolio, with an adequate allowance for possible credit losses, will continue to be a primary management objective for the Company. 47 Table Of Contents The following table sets forth activity in the allowance for credit losses for the periods indicated. Three Months Ended March 31, (dollars in thousands) Balance at beginning of year $ 46,075 $ 40,921 Charge-offs: Commercial 998 273 Investment - commercial real estate 318 - Owner occupied - commercial real estate - 35 Real estate mortgage - residential - 62 Construction - commercial and residential - 581 Construction - C&I (owner occupied) - - Home equity 419 149 Other consumer 71 25 Total charge-offs 1,806 1,125 Recoveries: Commercial 51 211 Investment - commercial real estate - - Owner occupied - commercial real estate 1 - Real estate mortgage - residential 2 - Construction - commercial and residential 95 65 Construction - C&I (owner occupied) - - Home equity 2 5 Other consumer 49 7 Total recoveries 200 288 Net charge-offs 1,606 837 Additions charged to operations 3,310 1,934 Balance at end of period $ 47,779 $ 42,018 Annualized ratio of net charge-offs during the period to average loans outstanding during the period % % 48 Table Of Contents The following table reflects the allocation of the allowance for credit losses at the dates indicated. The allocation of the allowance to each category is not necessarily indicative of future losses or charge-offs and does not restrict the use of the allowance to absorb losses in any category. March 31, 2015 December 31, 2014 March 31, 2014 (dollars in thousands) Amount % (1) Amount % (1) Amount % (1) Commercial $ 13,777 21 % $ 13,222 21 % $ 11,420 23 % Investment - commercial real estate 11,652 40 % 11,442 40 % 10,590 40 % Owner occupied - commercial real estate 3,127 11 % 2,954 11 % 3,195 10 % Real estate mortgage - residential 1,055 3 % 1,259 3 % 754 3 % Construction - commercial and residential 15,492 19 % 14,982 18 % 13,380 19 % Construction - C&I (owner occupied) 891 1 % 643 1 % 799 1 % Home equity 1,509 3 % 1,469 3 % 1,507 4 % Other consumer 276 2 % 104 3 % 373 - Total loans $ 47,779 % $ 46,075 % $ 42,018 % (1) Represents the percent of loans in each category to total loans. Nonperforming Assets As shown in the table below, the Company’s level of nonperforming assets, which are comprised of loans delinquent 90 days or more, nonaccrual loans, which includes the nonperforming portion of troubled debt restructurings (“TDRs”) and other real estate owned, totaled $31.9 million at March 31, 2015 representing 0.58% of total assets, as compared to $35.7 million of nonperforming assets, or 0.68% of total assets, at December 31, 2014 and $45.1 million of nonperforming assets, or 1.19% of total assets, at March 31, 2014. The Company had no accruing loans 90 days or more past due at March 31, 2015, December 31, 2014 or March 31, 2014. Management remains attentive to early signs of deterioration in borrowers’ financial conditions and to taking the appropriate action to mitigate risk. Furthermore, the Company is diligent in placing loans on nonaccrual status and believes, based on its loan portfolio risk analysis, that its allowance for credit losses, at 1.07% of total loans at March 31, 2015, is adequate to absorb potential credit losses within the loan portfolio at that date. Included in nonperforming assets are loans that the Company considers to be impaired. Impaired loans are defined as those as to which we believe it is probable that we will not collect all amounts due according to the contractual terms of the loan agreement, as well as those loans whose terms have been modified in a TDR that have not shown a period of performance as required under applicable accounting standards. Valuation allowances for those loans determined to be impaired are evaluated in accordance with ASC Topic 310—“
